Exhibit 10.127(u)

 

EXECUTION COPY

 

 

MBIA INSURANCE CORPORATION,

as Insurer

 

FIRST INVESTORS SERVICING CORPORATION,

as Servicer

 

FIRST INVESTORS FINANCIAL SERVICES, INC.

as Seller and as Administrator

 

FIRST INVESTORS AUTO FUNDING CORPORATION,

as Depositor

 

FIRST INVESTORS AUTO OWNER TRUST 2006-A,

as Issuer

 

WELLS FARGO DELAWARE TRUST COMPANY,

as Owner Trustee

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Back-up Servicer and Indenture Trustee

 

 

INSURANCE AGREEMENT

 

First Investors Auto Owner Trust 2006-A

$32,000,000 4.5685% Class A-1 Asset-Backed Notes

$47,000,000 4.87% Class A-2 Asset-Backed Notes

$74,000,000 4.93% Class A-3 Asset-Backed Notes

$36,060,000 5.00% Class A-4 Asset-Backed Notes

 

Dated as of January 26, 2006

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

1

 

 

 

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

 

Section 2.01.

 

Representations and Warranties of the Servicer, the Seller and the Depositor

6

 

 

 

 

Section 2.02.

 

Affirmative Covenants of the Servicer, the Seller and the Depositor

10

 

 

 

 

Section 2.03.

 

Negative Covenants of the Servicer, the Seller and the Depositor

17

 

 

 

 

Section 2.04.

 

Representations and Warranties of the Issuer

18

 

 

 

 

Section 2.05.

 

Affirmative Covenants of the Issuer

21

 

 

 

 

Section 2.06.

 

Negative Covenants of the Issuer

24

 

 

 

 

Section 2.07.

 

Representations, Warranties and Covenants of Indenture Trustee and Back-up
Servicer

25

 

 

 

 

Section 2.08.

 

Representations, Warranties and Covenants of Owner Trustee

27

 

 

 

 

Section 2.09.

 

Negative Covenant of the Administrator

28

 

 

 

 

ARTICLE III

 

THE POLICY; REIMBURSEMENT

 

 

 

 

 

Section 3.01.

 

Issuance of the Policy

28

 

 

 

 

Section 3.02.

 

Payment of Fees and Insurance Premium

30

 

 

 

 

Section 3.03.

 

Reimbursement and Additional Payment Obligation

31

 

 

 

 

Section 3.04.

 

Indemnification; Limitation of Liability

32

 

 

 

 

Section 3.05.

 

Payment Procedure

35

 

 

 

 

ARTICLE IV

 

FURTHER AGREEMENTS

 

 

 

 

 

Section 4.01.

 

Effective Date; Term of the Insurance Agreement

35

 

 

 

 

Section 4.02.

 

Further Assurances and Corrective Instruments

36

 

 

 

 

Section 4.03.

 

Obligations Absolute

36

 

 

 

 

Section 4.04.

 

Assignments; Reinsurance; Third-Party Rights

38

 

 

 

 

Section 4.05.

 

Liability of the Insurer

38

 

 

 

 

Section 4.06.

 

Parties Will Not Institute Insolvency Proceedings

39

 

 

 

 

Section 4.07.

 

Indenture Trustee, Depositor, Back-up Servicer, Seller and Servicer To Join in
Enforcement Action

39

 

--------------------------------------------------------------------------------


 

Section 4.08.

 

Subrogation

40

 

 

 

 

ARTICLE V

 

DEFAULTS; REMEDIES

 

 

 

 

 

Section 5.01.

 

Defaults

40

 

 

 

 

Section 5.02.

 

Remedies; No Remedy Exclusive

41

 

 

 

 

Section 5.03.

 

Waivers

42

 

 

 

 

ARTICLE VI

 

MISCELLANEOUS

 

 

 

 

 

Section 6.01.

 

Amendments, Etc

42

 

 

 

 

Section 6.02.

 

Notices

43

 

 

 

 

Section 6.03.

 

Severability

44

 

 

 

 

Section 6.04.

 

Governing Law

45

 

 

 

 

Section 6.05.

 

Consent to Jurisdiction

45

 

 

 

 

Section 6.06.

 

Consent of the Insurer

45

 

 

 

 

Section 6.07.

 

Counterparts

45

 

 

 

 

Section 6.08.

 

Headings

45

 

 

 

 

Section 6.09.

 

Trial by Jury Waived

46

 

 

 

 

Section 6.10.

 

Limited Liability

46

 

 

 

 

Section 6.11.

 

Entire Agreement

46

 

 

 

 

Section 6.12.

 

Limitation of Liability

46

 

 

 

 

Section 6.13.

 

Limited Recourse

46

 

 

 

 

Section 6.14.

 

Subordination

47

 

ii

--------------------------------------------------------------------------------


 

INSURANCE AGREEMENT

 

This INSURANCE AGREEMENT (this “Insurance Agreement”), dated as of January 26,
2006 by and among FIRST INVESTORS FINANCIAL SERVICES, INC. as seller (together
with its permitted successors and assigns, the “Seller”) and as Administrator,
FIRST INVESTORS SERVICING CORPORATION, as Servicer (together with its permitted
successors and assigns, the “Servicer”), FIRST INVESTORS AUTO FUNDING
CORPORATION, as Depositor (the “Depositor”), FIRST INVESTORS AUTO OWNER TRUST
2006-A, as Issuer (the “Issuer” or the “Trust”), WELLS FARGO DELAWARE TRUST
COMPANY, as Owner Trustee (the “Owner Trustee”) MBIA INSURANCE CORPORATION, as
Insurer (the “Insurer”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Back-up
Servicer (the “Back-up Servicer”) and as Indenture Trustee (the “Indenture
Trustee”).

 

WHEREAS, the Indenture dated as of January 26, 2006 (the “Indenture”) relating
to the First Investors Auto Owner Trust 2006-A $32,000,000 4.5685% Class A-1
Asset-Backed Notes (the “Class A-1 Notes”), $47,000,000 4.87% Class A-2
Asset-Backed Notes (the “Class A-2 Notes”), $74,000,000 4.93% Class A-3
Asset-Backed Notes (the “Class A-3 Notes”) and $36,060,000 5.00% Class A-4
Asset-Backed Notes (the “Class A-4 Notes” and, together with the Class A-1
Notes, the Class A-2 Notes and the Class A-3 Notes, the “Obligations”), between
the Issuer and the Indenture Trustee, in its capacity as Indenture Trustee and
Custodian, provides for, among other things, the issuance of asset backed notes
and the Insurer has issued its note guaranty insurance policy (the “Policy”)
that guarantees certain payments on the Obligations;

 

WHEREAS, the Insurer shall be paid an insurance premium pursuant to the
Indenture, and the details of such premium are set forth herein; and

 

WHEREAS, the Servicer, the Seller, the Depositor and the Issuer have undertaken
certain obligations in consideration for the Insurer’s issuance of the Policy;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

The terms defined in this Article I shall have the meanings provided herein for
all purposes of this Insurance Agreement, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate.  Unless the context
clearly requires otherwise, all capitalized terms used herein and not otherwise
defined in this Article I shall have the meanings assigned to them in the
Indenture, the Sale and Allocation Agreement, or the Servicing Agreement.  All
words used herein shall be construed to be of such gender or number as the
circumstances require.  This “Insurance Agreement” shall mean this Insurance
Agreement as a whole and as the same may, from time to time hereafter, be
amended, supplemented or modified.  The words “herein,” “hereby,” “hereof,”
“hereto,” “hereinabove” and “hereinbelow,” and words

 

--------------------------------------------------------------------------------


 

of similar import, refer to this Insurance Agreement as a whole and not to any
particular paragraph, clause or other subdivision hereof, unless otherwise
specifically noted.

 

“Adjusted Net Income” means, for any period and any Person, such Person’s
consolidated net income (or loss) determined in accordance with GAAP, but
excluding: (a) the income of any other Person (other than its Subsidiaries) in
which such Person or any of its Subsidiaries has an ownership interest, unless
received by such Person or its Subsidiary in a cash distribution; (b) any
after-tax gains or losses attributable to an asset disposition other than in the
ordinary course of business; and (c) to the extent not included in clause
(a) and clause (b) above, any after-tax extraordinary, non-cash or nonrecurring
gains or losses.

 

“Administration Agreement” means the Administration Agreement dated as of
January 26, 2006, between the Administrator, the Issuer and the Indenture
Trustee as the same may be amended or supplemented from time to time in
accordance with the terms thereof.

 

“Administrator” means First Investors Financial Services, Inc. or any successor
Administrator under the Administration Agreement.

 

“Adverse Selection Procedure” means any method of selecting or identifying a
Contract eligible to be included in the Trust Estate, other than in accordance
with the Transaction Documents, that materially and adversely affects the
representative nature of the sample of Contracts so selected.

 

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions or trust companies in New York, New York;
Wilmington, Delaware; Houston, Texas; Minneapolis, Minnesota; or Atlanta,
Georgia are authorized or obligated by law, executive order or governmental
decree to remain closed.

 

“Change in Control” shall mean the occurrence of any of the following (a) any
Person shall, at any time following the Closing Date, acquire 51% or more of the
total outstanding shares of FIFSG; (b) any Person shall, at any time following
the Closing Date, acquire directly or indirectly 51% or more of the voting
control with respect to the total outstanding shares of FIFSG; (c) FIFSG shall
cease to own, directly or indirectly, 51% or more of the total outstanding
shares of the Seller or the Servicer; or (d) FIFSG shall not have directly or
indirectly 51% or more of the voting control with respect to the total
outstanding shares of the Seller or the Servicer.

 

“Code” means the Internal Revenue Code of 1986, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

 

“Commission” means the Securities and Exchange Commission.

 

“Contribution Agreement” means the Contribution Agreement dated as of
January 26, 2006 between the Seller and the Depositor.

 

“Date of Issuance” means the date on which the Policy is issued as specified
therein.

 

2

--------------------------------------------------------------------------------


 

“Default” means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Event of Default.

 

“Documents” shall have the meaning set forth in Section 2.01(j) hereof.

 

“EBITDA” means, for any period and any Person, the total of the following
(calculated without duplication) for such Person on a consolidated basis for
such period: (a) Adjusted Net Income; plus (b) any provision for (or less any
benefit from) income or franchise taxes deducted in determining Net Adjusted
Income; plus (c) Interest Expense deducted in determining Adjusted Net Income;
plus amortization and depreciation expense deducted in determining Adjusted Net
Income, plus (e) other noncash charges deducted in determining Net Adjusted
Income and no already deducted in accordance with clause (d) above or clause
(b) and clause (c) of the definition of Adjusted Net Income; minus (f) noncash
credits included in determining consolidated Adjusted Net Income and not already
excluded in accordance with the definitions of Adjusted Net Income.

 

“EBIDTA Coverage Ratio”  means the ratio of EBITDA to Interest Expense.

 

“Event of Default” means any event of default specified in Section 5.01 hereof.

 

“FIFSG” means First Investors Financial Services Group, Inc.

 

 “Financial Statements” means, with respect to FIFSG, the balance sheets and the
statements of income, retained earnings and cash flows and the notes thereto
which have been provided to the Insurer by FIFSG.

 

“Fiscal Agent” means the Fiscal Agent, if any, designated pursuant to the terms
of the Policy.

 

“GAAP” means generally accepted accounting principles of the United States as in
effect from time to time.

 

“Guaranty” means the Guaranty entered into as of January 26, 2006, by First
Investors Financial Services, Inc., as Guarantor, the Servicer, the Back-up
Servicer and  the Indenture Trustee.

 

“Indemnification Agreement” means the Indemnification Agreement dated as of
January 10, 2006, among the Insurer, the Seller and the Initial Purchaser.

 

“Indenture” means the Indenture dated as of January 26, 2006 between the Issuer
and the Indenture Trustee and Custodian as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

 

“Indenture Trustee” means Wells Fargo Bank, National Association, a national
banking association, as Indenture Trustee under the Indenture, and any successor
Indenture Trustee under the Indenture.

 

3

--------------------------------------------------------------------------------


 

“Initial Purchaser” means Wachovia Capital Markets, LLC.

 

“Insurance Premium” means the premium payable in accordance with Section 3.02
hereof.

 

“Insurer Default” means the occurrence and continuance of any failure of the
Insurer to make payments under the Policy in accordance with its terms.

 

“Insurer Insolvency” means (i) the entry against the Insurer of a decree or
order by a court or agency or supervisory authority having jurisdiction in the
premises for the appointment of a trustee, conservator, receiver or liquidator
in any insolvency, conservatorship, receivership, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the winding
up or liquidation of the Insurer’s affairs, and the continuance of any such
decree or order unstayed and in effect or (ii) the consent by the Insurer to the
appointment of a trustee, conservator, receiver or liquidator in any insolvency,
conservatorship, receivership, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to such Insurer as of or
relating to substantially all of its property, or such Insurer shall admit in
writing its liability to pay its debts generally as they become due, file a
petition (or have one filed against such Insurer) to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or suspend (voluntarily or involuntarily) payment of
its obligations.

 

“Interest Expense” means, for any period and any Person, interest expense of
such Person calculated without duplication on a consolidated basis for such
period in accordance with GAAP.

 

“Investment Company Act” means the Investment Company Act of 1940, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended.

 

“Late Payment Rate” means, for any date of determination, the rate of interest
as it is publicly announced by Citibank, N.A. at its principal office in
New York, New York as its prime rate (any change in such prime rate of interest
to be effective on the date such change is announced by Citibank, N.A.) plus
3%.  The Late Payment Rate shall be computed on the basis of a year of 365 days
calculating the actual number of days elapsed.  In no event shall the Late
Payment Rate exceed the maximum rate permissible under any applicable law
limiting interest rates.

 

“Liabilities” shall have the meaning ascribed to such term in
Section 3.04(a) hereof.

 

“Material Adverse Change” means, in respect of any Person, a material adverse
change in (i) the business, financial condition, results of operations or
properties of such Person or (ii) the ability of such Person to perform its
obligations under any of the Transaction Documents.

 

 “Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and
any successor thereto, and, if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by the
Insurer.

 

4

--------------------------------------------------------------------------------


 

“Obligations” shall have the meaning as defined in the Policy.

 

“Obligor” means the original obligor under each Contract, including any
guarantor of such obligor and their respective successors.

 

“Offering Document” means the offering memorandum dated January 10, 2006 in
respect of the Obligations (and any amendment or supplement thereto) and any
other offering document in respect of the Obligations prepared by the Servicer,
the Seller, Depositor or the Issuer that makes reference to the Policy.

 

“Opinion Facts and Assumptions” means the facts and assumptions contained in the
insolvency opinions dated January 26, 2006 by Dechert LLP under the heading
“Facts and Assumptions” insofar as they relate to the Seller, the Issuer and the
Depositor.

 

“Owners” means registered holders of Obligations.

 

“Owner Trustee” means Wells Fargo Delaware Trust Company, not in its individual
capacity, but solely as Owner Trustee of the Issuer.

 

“Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, limited
liability company, partnership or other organization or entity (whether
governmental or private).

 

“Premium Percentage” shall have the meaning ascribed to such term in
Section 3.02 hereof.

 

“Premium Side Letter Agreement” means that certain Premium Letter dated as of
January 26, 2006, among the Seller, the Issuer, the Servicer, and the Insurer
specifying the up-front Insurance Premium payable on the Closing Date and the
monthly Insurance Premium payable to the Insurer pursuant to the Indenture.

 

“Purchase Agreement” means the Purchase Agreement dated as of January 10, 2006,
among the Initial Purchaser, the Seller, the Depositor and the Issuer with
respect to the offer and sale of the Obligations, as the same may be amended
from time to time.

 

“Sale and Allocation Agreement” means the Sale and Allocation Agreement dated as
of January 26, 2006, among the Servicer, the Indenture Trustee, the Depositor,
the Securities Intermediary, and the Issuer as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

 

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

 

5

--------------------------------------------------------------------------------


 

“Servicing Agreement” means the Servicing Agreement dated as of January 26, 2006
among the Servicer, the Back-up Servicer, and the Issuer.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto, and, if such corporation shall for
any reason no longer perform the functions of a securities rating agency, “S&P”
shall be deemed to refer to any other nationally recognized rating agency
designated by the Insurer.

 

“Term of the Insurance Agreement” shall be determined as provided in
Section 4.01 hereof.

 

“Transaction” means the transactions contemplated by the Transaction Documents,
including the transactions described in the Offering Document.

 

“Transaction Documents” means this Insurance Agreement, the Premium Side Letter
Agreement, the Indenture, the Guaranty, the Trust Agreement, the Certificate of
Trust, the Sale and Allocation Agreement, the Contribution Agreement, the
Servicing Agreement, the Administration Agreement, the Purchase Agreement, and
the Obligations.

 

“Trust” means the trust created pursuant to the Indenture.

 

“Trust Agreement” means the Amended and Restated Trust Agreement dated as of
January 26, 2006 among the Depositor and the Owner Trustee as the same may be
amended or supplemented from time to time in accordance with the terms thereof.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, including, unless
the context otherwise requires, the rules and regulations thereunder, as amended
from time to time.

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.01.        Representations and Warranties of the Servicer, the Seller
and the Depositor.  The Servicer, the Seller and the Depositor represent,
warrant and covenant as of the Date of Issuance, each as to those matters
relating to itself, as follows:

 

(a)           Due Organization and Qualification.  Each of the Servicer, the
Seller and the Depositor is a corporation, duly organized, validly existing and
in good standing under the laws of its respective jurisdiction of
incorporation.  Each of the Servicer, the Seller and the Depositor is duly
qualified to do business, is in good standing and has obtained all licenses,
permits, charters, registrations and approvals (together, “approvals”) necessary
for the conduct of its business as currently conducted and as described in the
Offering Document and the performance of its obligations under the Transaction
Documents, in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document unenforceable in any
respect or would have a material adverse effect upon the Transaction, the Owners
or the Insurer.

 

6

--------------------------------------------------------------------------------


 

(b)           Power and Authority.  Each of the Servicer, the Seller and the
Depositor has all necessary corporate power and authority to conduct its
business as currently conducted and, as described in the Offering Document, to
execute, deliver and perform its obligations under the Transaction Documents and
to consummate the Transaction.

 

(c)           Due Authorization.  The execution, delivery and performance of the
Transaction Documents by the Servicer, the Seller and the Depositor have been
duly authorized by all necessary corporate action and do not require any
additional approvals or consents of, or other action by or any notice to or
filing with any Person, including, without limitation, any governmental entity
or the Servicer’s, the Seller’s or the Depositor’s stockholders, which have not
previously been obtained or given by the Servicer, the Seller or the Depositor.

 

(d)           Noncontravention.  None of the execution and delivery of the
Transaction Documents by the Servicer, the Seller or the Depositor, the
consummation of the Transaction contemplated thereby or the satisfaction of the
terms and conditions of the Transaction Documents:

 

(i)            conflicts with or results in any breach or violation of any
provision of the certificate of incorporation or bylaws of the Servicer, the
Seller or the Depositor or any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award currently in effect having
applicability to the Servicer, the Seller or the Depositor or any of their
material properties, including regulations issued by an administrative agency or
other governmental authority having supervisory powers over the Servicer, the
Seller or the Depositor;

 

(ii)           constitutes a default by the Servicer, the Seller or the
Depositor under or a breach of any provision of any loan agreement, mortgage,
indenture or other agreement or instrument to which the Servicer, the Seller or
the Depositor is a party or by which any of its or their respective properties,
which  individually or in the aggregate could have a material adverse effect on
the Transaction; or

 

(iii)          results in or requires the creation of any lien upon or in
respect of any assets of the Servicer, the Seller or the Depositor, except as
contemplated by the Transaction Documents.

 

(e)           Legal Proceedings.  There is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator against or affecting the Servicer, the Seller, the Depositor or any
of its or their subsidiaries, or any properties or rights of the Servicer, the
Seller, the Depositor or any of its or their subsidiaries, pending or, to the
Servicer’s, the Seller’s or the Depositor’s knowledge after reasonable inquiry,
threatened, which, in any case, could reasonably be expected to result in a
Material Adverse Change with respect to the Servicer, the Seller or the
Depositor.

 

(f)            Valid and Binding Obligations.  The Obligations, when executed,
authenticated and issued in accordance with the Indenture, and the Transaction

 

7

--------------------------------------------------------------------------------


 

Documents (other than the Obligations), when executed and delivered by the
Servicer, the Seller and the Depositor, will constitute the legal, valid and
binding obligations of the Servicer, the Seller, the Depositor and the Trust, as
applicable, enforceable in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equitable principles and public policy considerations as to rights of
indemnification for violations of federal securities laws.  None of the
Servicer, the Seller or the Depositor will at any time in the future deny that
the Transaction Documents constitute the legal, valid and binding obligations of
the Servicer, the Seller, the Depositor or the Trust, as applicable.

 

(g)           Financial Statements.  The Financial Statements of FIFSG, copies
of which have been furnished to the Insurer, (i) are, as of the dates and for
the periods referred to therein, complete and correct in all material respects,
(ii) present fairly the financial condition and results of operations of the
companies reported therein as of the dates and for the periods indicated and
(iii) have been prepared in accordance with generally accepted accounting
principles consistently applied, except as noted therein (subject as to interim
statements to normal year-end adjustments).  Since the date of the most recent
Financial Statements, there has been no Material Adverse Change in respect of
the Servicer or the Seller.  Except as disclosed in the Financial Statements,
the Servicer and the Seller are not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a material possibility
of causing a Material Adverse Change in respect of the Servicer or the Seller.

 

(h)           Compliance With Law, Etc.  No practice, procedure or policy
employed, or proposed to be employed, by the Servicer, the Seller or the
Depositor in the conduct of its business violates any law, regulation, judgment,
agreement, order or decree applicable to any of them that, if enforced, could
reasonably be expected to result in a Material Adverse Change with respect to
the Servicer, the Seller or the Depositor.  None of the Servicer, the Seller and
the Depositor is in breach of or in default under any applicable law or
administrative regulation of its respective jurisdiction of incorporation, or
any department, division, agency or instrumentality thereof or of the
United States or any applicable judgment or decree or any loan agreement, note,
resolution, certificate, agreement or other instrument to which the Servicer,
the Seller or the Depositor is a party or is otherwise subject which, if
enforced, would have a material adverse effect on the ability of the Servicer,
the Seller or the Depositor, as the case may be, to perform its respective
obligations under the Transaction Documents.

 

(i)            Taxes.  The Servicer, the Seller and the Depositor and the
Servicer’s, the Seller’s and the Depositor’s parent company or companies have
filed prior to the date hereof all federal and state tax returns that are
required to be filed and paid all taxes, including any assessments received by
them that are not being contested in good faith, to the extent that such taxes
have become due, except for any failures to file or pay that, individually or in
the aggregate, would not result in a Material Adverse Change with respect to the
Servicer, the Seller or the Depositor.

 

8

--------------------------------------------------------------------------------


 

(j)            Accuracy of Information.  Neither the Transaction Documents, nor
other information relating to the Contracts, the operations of the Servicer, the
Seller or the Depositor (including servicing or origination of loans) or the
financial condition of the Servicer, the Seller or the Depositor (collectively,
the “Documents”), as amended, supplemented or superseded, furnished to the
Insurer by the Servicer, the Seller or the Depositor contains any statement of a
material fact by the Servicer, the Seller or Depositor which was untrue or
misleading in any material respect when made.  None of the Servicer, the Seller
or the Depositor has any knowledge of circumstances that could reasonably be
expected to cause a Material Adverse Change with respect to the Servicer, the
Seller or the Depositor.  Since the furnishing of the Documents, there has been
no change or any development or event involving a prospective change known to
the Servicer, the Seller or the Depositor that would render any of the Documents
untrue or misleading in any material respect.

 

(k)           Compliance With Securities Laws.  The offer and sale of the
Obligations comply in all material respects with all requirements of law,
including all registration requirements of applicable securities laws.  Without
limitation of the foregoing, the Offering Document does not contain any untrue
statement of a material fact and does not omit to state a material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading; provided, however, that no
representation is made with respect to the information in the Offering Document
set forth under the heading “Description of the Insurer and the Insurance
Policy” or the consolidated financial statements of the Insurer incorporated by
reference in the Offering Document; and provided, further, that no
representation is made with respect to the statements set forth in the last
paragraph of the cover page of the Offering Document regarding the delivery of
the Obligations and the disclosure under the heading “Plan of Distribution” in
the Offering Document.  Neither the offer nor the sale of the Obligations has
been or will be in violation of the Securities Act or any other federal or state
securities laws.  The Issuer is not required to be registered as an “investment
company” under the Investment Company Act.

 

(l)            Transaction Documents.  Each of the representations and
warranties of the Servicer, the Seller and the Depositor contained in the
Transaction Documents is true and correct in all material respects, and each of
the Servicer, the Seller and the Depositor hereby make each such representation
and warranty to, and for the benefit of, the Insurer as if the same were set
forth in full herein.

 

(m)          Solvency, Fraudulent Conveyance.  The Servicer, the Seller and the
Depositor are solvent and will not be rendered insolvent by the Transaction and,
after giving effect to the Transaction, none of the Servicer, the Seller or the
Depositor will be left with an unreasonably small amount of capital with which
to engage in its business. None of the Servicer, the Seller or the Depositor
intend to incur, or believe that it has incurred, debts beyond its ability to
pay as they mature.  None of the Servicer, the Seller or the Depositor
contemplates the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of the Servicer, the Seller
or the Depositor or any of

 

9

--------------------------------------------------------------------------------


 

their assets.  The amount of consideration being received by the Issuer upon the
sale of the Obligations to the Initial Purchaser constitutes reasonably
equivalent value and fair consideration for the interest in the Contracts
evidenced by the Obligations.  The Seller  is not transferring the Contracts to
the Issuer and the Issuer is not selling the Obligations to any Initial
Purchaser, as provided in the Transaction Documents, with any intent to hinder,
delay or defraud any of the Seller’s or the Depositor’s creditors.

 

(n)           Principal Place of Business.

 

(i)            The principal place of business of the Servicer is located in
Atlanta, Georgia, and the Servicer is a corporation organized under the laws of
the State of Delaware.  “First Investors Servicing Corporation” is the correct
legal name of the Servicer indicated on the public records of the Servicer’s
jurisdiction of organization which shows the Servicer to be organized.

 

(ii)           The principal place of business of the Seller is located in
Houston, Texas, and the Seller is a corporation organized under the laws of the
State of Texas.  “First Investors Financial Services, Inc.” is the correct legal
name of the Seller indicated on the public records of the Seller’s jurisdiction
of organization which shows the Seller to be organized.

 

(iii)          The principal place of business of the Depositor is located in
Houston, Texas and the Depositor is a corporation organized under the laws of
the State of Delaware.  “First Investors Auto Funding Corporation” is the
correct legal name of the Depositor indicated on the public records of the
Depositor’s jurisdiction of organization which shows the Depositor to be
organized.

 

(o)           Opinion Facts and Assumptions.  The Opinion Facts and Assumptions
insofar as they relate to the Seller and the Depositor are true and correct as
of the Date of Issuance.

 

(p)           Requirements for Receivables.  The Seller and the Depositor
represent and warrant with respect to each Contract that: (a) the related
Obligor has no right of recission or cancellation, claims or defenses, set-offs
or counterclaims of any kind whatsoever as to or against each Contract; (b) the
obligation created by the contract evidencing each Contract is a bonafide sale
or refinancing in the ordinary course of the Originator’s business; (c) the
contract evidencing such Contract complies with all applicable state and federal
laws and regulations; (d) the contract evidencing each Contract, including, but
not limited to, description of the motor vehicle and/or services contained
therein, is in all respects complete, accurate and represents the entire
agreement between the Originator and the Obligor and complies with the Federal
Consumer Credit Protection Act and all other applicable state and federal laws
and regulations.

 

Section 2.02.        Affirmative Covenants of the Servicer, the Seller and the
Depositor.  The Servicer, the Seller and the Depositor hereby agree, each as to
itself, that during the Term of the Insurance Agreement, unless the Insurer
shall otherwise expressly consent in writing:

 

10

--------------------------------------------------------------------------------


 

(a)           Compliance With Agreements and Applicable Laws.  The Servicer, the
Seller and the Depositor shall not be in default under the Transaction Documents
and shall comply with all material requirements of any law, rule or regulation
applicable to it. So long as no Insurer Default or Insurer Insolvency exists,
unless the Insurer shall otherwise consent, none of the Servicer, the Seller or
the Depositor shall agree to any amendment to or modification of the terms of
any Transaction Documents unless the Insurer shall have given its prior written
consent.

 

(b)           Corporate Existence.  The Servicer, its successors and assigns,
the Seller, its successors and assigns, and the Depositor, its successors and
assigns, shall maintain their corporate existence and shall at all times
continue to be duly organized under the laws of their respective jurisdictions
of incorporation and duly qualified and duly authorized (as described in
sections 2.01(a), (b) and (c) hereof) and shall conduct its business in
accordance with the terms of its certificate or articles of incorporation and
bylaws.  The Seller, the Depositor and the Servicer shall notify the Insurer
within sixty (60) days prior to any change in its legal name as indicated on the
public records of the Servicer’s, the Seller’s or the Depositor’s jurisdiction
of organization which shows the Servicer, the Seller, or the Depositor to be
organized, jurisdiction of organization, identity or corporate structure.  The
Seller, the Servicer and the Depositor shall notify the Insurer within sixty
(60) days prior to any relocation of its principal office.

 

(c)           Financial Statements; Accountants’ Reports; Other Information. 
The Servicer, the Seller and the Depositor shall keep or cause to be kept in
reasonable detail books and records of account of their assets and business,
including, but not limited to, books and records relating to the Transaction. 
The Servicer and the Seller shall furnish or cause to be furnished to the
Insurer:

 

(i)            Annual Financial Statements.  As soon as available, and in any
event within 120 days after the close of each fiscal year of FIFSG, the audited
consolidated balance sheets of FIFSG and its subsidiaries as of the end of such
fiscal year and the related audited consolidated statements of income, changes
in shareholders’ equity and cash flows for such fiscal year, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles, consistently applied,
and accompanied by the audit opinion of FIFSG’s independent accountants (which
shall be a nationally recognized independent public accounting firm) and by the
certificate specified in Section 2.02(e) hereof.

 

(ii)           Quarterly Financial Statements.  As soon as available, and in any
event within 90 days after each of the first three fiscal quarters of each
fiscal year of FIFSG, the unaudited consolidated balance sheets of FIFSG and its
subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for such fiscal quarter, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal

 

11

--------------------------------------------------------------------------------


 

year, prepared in accordance with generally accepted accounting principles,
consistently applied, and accompanied by the certificate specified in
Section 2.02(e) hereof.

 

(iii)          Initial and Continuing Reports.  On or before the Closing Date,
the Servicer will provide the Insurer a copy of the electronic file to be
delivered to the Indenture Trustee on the Closing Date setting forth as to each
Contract, the information required under the definition of “Contract Schedule”
in Section 1.1 of the Sale and Allocation Agreement.  Thereafter, the Servicer
shall deliver to the Insurer not later than 12:00 noon, New York City time, on
each Determination Date the report required by Section 3.8 of the Sale and
Allocation Agreement.

 

(iv)          Computer Diskette.  Beginning in February 2006, the Servicer will
deliver to the Insurer on a monthly basis, a computer diskette or other
electronic file in a format acceptable to the Insurer, containing the
information provided to the Insurer pursuant to clause (iii) of this
subsection 2.02(c) and also containing information similar to the information
provided in the Contract Schedule delivered to the Indenture Trustee pursuant to
the Sale and Allocation Agreement and described in Schedule 1 of the Sale and
Allocation Agreement.

 

(v)           Certain Information.  Upon the reasonable request of the Insurer,
the Servicer and the Seller shall promptly provide copies of any requested proxy
statements, financial statements, reports and registration statements which the
Servicer or the Seller files with, or delivers to, the Commission or any
national securities exchange.

 

(vi)          Other Information.  Promptly upon receipt thereof, copies of all
schedules, list of contracts, financial statements or other similar reports
delivered to or by the Servicer, the Seller or the Depositor pursuant to the
terms of the Transaction Documents and, promptly upon request, such other data
as the Insurer may reasonably request.  The Seller agrees, in the event of any
merger, consolidation or asset transfer of the Seller as described in
Section 4.3 of the Sale and Allocation Agreement, to deliver the certificates
and opinions described therein to the Insurer.

 

The Insurer agrees that it and its agents, accountants and attorneys shall keep
confidential all financial statements, reports and other information delivered
by the Servicer, the Seller or the Depositor pursuant to this Section 2.02(c) to
the extent provided in Section 2.02(f) hereof.

 

(d)           The Depositor Shareholder Meetings.  The Depositor shall have
annual shareholder meetings and at least annual board of director meetings and
shall prepare income and franchise tax returns as appropriate.  The Depositor
shall deliver to the Insurer copies of the minutes of such meetings no later
than April 30 of each year and such tax returns promptly upon filing but in no
event later than August 31 of each year, beginning in 2006.

 

12

--------------------------------------------------------------------------------


 

(e)           Compliance Certificate.  The Servicer and the Seller shall deliver
to the Insurer, concurrently with the delivery of the financial statements
required pursuant to Sections 2.02(c)(i) and (ii) hereof, one or more
certificates signed by an officer of the Servicer and an officer of the Seller
authorized to execute such certificates on behalf of the Servicer and the Seller
stating that:

 

(i)            a review of the Servicer’s performance under the Transaction
Documents during such period has been made under such officer’s supervision;

 

(ii)           to the best of such individual’s knowledge following reasonable
inquiry, no Default or Event of Default has occurred, or if a Default or Event
of Default has occurred, specifying the nature thereof and, if the Servicer has
a right to cure pursuant to Section 5.1 of the Indenture, stating in reasonable
detail (including, if applicable, any supporting calculations) the steps, if
any, being taken by the Servicer to cure such Default or Event of Default or to
otherwise comply with the terms of the agreement to which such Default or Event
of Default relates;

 

(iii)          the attached financial statements submitted in accordance with
Sections 2.02(c)(i) or (ii) hereof, as the case may be, are complete and correct
in all material respects and present fairly the financial condition and results
of operations of FIFSG as of the dates and for the periods indicated, in
accordance with generally accepted accounting principles consistently applied;
and

 

(iv)          the Servicer has in full force and effect an errors and omissions
insurance policy in accordance with the terms and requirements of Section 2.25
of the Servicing Agreement.

 

(f)            Access to Records; Discussions With Officers and Accountants.  On
an annual basis, or upon the occurrence of a Material Adverse Change, the
Servicer and the Seller shall, upon the reasonable request of the Insurer,
permit the Insurer or its authorized agents (provided that no Insurer Default
shall have occurred and is continuing):

 

(i)            to inspect, audit and make copies of abstracts from, the books
and records of the Servicer and of the Seller as they may relate to the
Obligations, the Contracts, the obligations of the Servicer or of the Seller
under the Transaction Documents, and the Transaction;

 

(ii)           to discuss the affairs, finances and accounts of the Servicer or
of the Seller with the chief operating officer and the chief financial officer
of the Servicer or of the Seller, as the case may be; and

 

(iii)          with the Servicer’s or the Seller’s consent, as applicable, which
consent shall not be unreasonably withheld, to discuss the affairs, finances and
accounts of the Servicer or the Seller with the Servicer’s or the Seller’s

 

13

--------------------------------------------------------------------------------


 

independent accountants, provided that an officer of the Servicer or the Seller
shall have the right to be present during such discussions.

 

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Servicer or the Seller. 
The books and records of the Servicer shall be maintained at the address of the
Servicer designated herein for receipt of notices, unless the Servicer shall
otherwise advise the parties hereto in writing, and the books and records of the
Seller shall be maintained at the address of the Seller designated herein for
receipt of notices, unless the Seller shall otherwise advise the parties hereto
in writing.

 

The Insurer agrees that it and its shareholders, directors, agents, accountants
and attorneys shall keep confidential any matter of which it becomes aware
through such inspections or discussions (unless readily available from public
sources), except as may be otherwise required by regulation, law or court order
or requested by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce the Transaction Documents, provided
that the foregoing shall not limit the right of the Insurer to make such
information available to its regulators, securities rating agencies, reinsurers,
credit and liquidity providers, counsel and accountants.

 

(g)           Notice of Material Events.  The Servicer, the Seller and the
Depositor shall be obligated (which obligation shall be satisfied as to each if
performed by the Servicer, the Seller or the Depositor) promptly to inform the
Insurer in writing of the occurrence of any of the following to the extent any
of the following relate to it:

 

(i)            the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation, or
rule making or disciplinary proceeding by or against the Servicer, the Seller or
the Depositor that (A) could be required to be disclosed to the Commission or to
the Servicer’s, the Seller’s or the Depositor’s shareholders or (B) could result
in a Material Adverse Change with respect to the Servicer, the Seller or the
Depositor, or the promulgation of any proceeding or any proposed or final
rule which would result in a Material Adverse Change with respect to the
Servicer, the Seller or the Depositor;

 

(ii)           the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation in any
federal, state or local court or before any arbitration board, or any such
proceeding threatened by any government agency, which, if adversely determined,
would have a material adverse effect on the Issuer, the Owners or the Insurer;

 

(iii)          any change in the location of the Servicer’s, the Seller’s or the
Depositor’s principal office, jurisdiction of organization, legal name as
indicated on the public records of the Servicer’s, the Seller’s or the
Depositor’s jurisdiction of organization which shows the Servicer, the Seller,
or the Depositor to be organized, any change in the location of the Servicer’s,
the Seller’s or the

 

14

--------------------------------------------------------------------------------


 

Depositor’s books and records, or any change in the location of the Corporate
Trust Office (as defined in the Sale and Allocation Agreement), or any change in
the account number or location of the Collection Account, the Note Payment
Account, the Certificate Payment Account or the Reserve Account;

 

(iv)          the occurrence of any Event of Servicing Termination, Default or
Event of Default or of any Material Adverse Change;

 

(v)           the commencement of any proceedings by or against the Servicer,
the Seller or the Depositor under any applicable bankruptcy, reorganization,
liquidation, rehabilitation, insolvency or other similar law now or hereafter in
effect or of any proceeding in which a receiver, liquidator, conservator,
trustee or similar official shall have been, or may be, appointed or requested
for the Servicer, the Seller or the Depositor or any of its or their assets; or

 

(vi)          the receipt of notice that (A) the Servicer, the Seller or the
Depositor is being placed under regulatory supervision, (B) any license, permit,
charter, registration or approval necessary for the conduct of the Servicer’s,
the Seller’s or the Depositor’s business is to be, or may be suspended or
revoked, or (C) the Servicer, the Seller or the Depositor is to cease and desist
any practice, procedure or policy employed by the Servicer, the Seller or the
Depositor in the conduct of its business, and such cessation may result in a
Material Adverse Change with respect to the Servicer, the Seller or the
Depositor.

 

(vii)         The occurrence of any merger, consolidation or asset transfer of
the Seller as described in Section 4.3 of the Sale and Allocation Agreement.

 

(h)           Financing Statements and Further Assurances.  The Seller shall
cause the Issuer to file all necessary financing statements or other
instruments, and any amendments or continuation statements relating thereto,
necessary to be kept and filed in such manner and in such places as may be
required by law to preserve and protect fully the interest of the Indenture
Trustee in the Trust.  The Servicer, the Seller and the Depositor shall, upon
the request of the Insurer, from time to time, execute, acknowledge and deliver,
or cause to be executed, acknowledged and delivered, within ten days of such
request, such amendments hereto and such further instruments and take such
further action as may be reasonably necessary to effectuate the intention,
performance and provisions of the Transaction Documents.  In addition, each of
the Servicer, the Seller and the Depositor agrees to cooperate with S&P and
Moody’s in connection with any review of the Transaction that may be undertaken
by S&P and Moody’s after the date hereof and to provide all information
reasonably requested by S&P or Moody’s.

 

(i)            Maintenance of Licenses.  The Servicer, the Seller and the
Depositor, respectively, or any successors thereof shall maintain or cause to be
maintained all licenses, permits, charters and registrations which are material
to the conduct of its business.

 

15

--------------------------------------------------------------------------------


 

(j)            Redemption of Obligations.  The Servicer, the Seller and the
Depositor shall instruct the Indenture Trustee, upon redemption or payment of
all of the Obligations pursuant to the Indenture or otherwise, to furnish to the
Insurer a notice of such redemption and, upon a redemption or payment of all of
the Obligations, to surrender the Policy to the Insurer for cancellation.

 

(k)           Disclosure Document.  Each Offering Document delivered with
respect to the Obligations shall clearly disclose that the Policy is not covered
by the property/casualty insurance security fund specified in Article 76 of the
New York Insurance Law.

 

(l)            Servicing of Contracts.  The Servicer shall perform such actions
with respect to the Contracts as are required by or provided for in the
Servicing Agreement.  The Servicer will provide the Insurer with written notice
of any change or amendment to any Transaction Document as currently in effect.

 

(m)          Maintenance of Trust.  On or before each January 31, beginning in
2007, so long as any of the Obligations are outstanding, and promptly after the
execution and delivery of each amendment to any financing statement, the
Servicer shall furnish to the Insurer and the Indenture Trustee an officers’
certificate and an opinion of counsel as described in Section 3.6(b) of the
Indenture, either stating that such action has been taken with respect to the
recording, filing, rerecording and refiling of any financing statements and
continuation statements as is necessary to maintain the interest of the
Indenture Trustee created by the Indenture with respect to the Trust and
reciting the details of such action or stating that no such action is necessary
to maintain such interests.  Such officers’ certificate shall also describe the
recording, filing, rerecording and refiling of any financing statements and
continuation statements that will be required to maintain the interest of the
Indenture Trustee in the Trust until the date such next officers’ certificate is
due.  The Servicer will use its best efforts to cause any necessary recordings
or filings to be made with respect to the Trust.

 

(n)           Seller’s Indemnity.  Notwithstanding anything in subsection 3.03
hereof, the Seller shall pay to the Insurer an amount equal to any amount paid
by the Insurer because of the Servicer’s failure to deposit into the Collection
Account any amount required to be so deposited by it pursuant to the Servicing
Agreement or the Sale and Allocation Agreement, together with interest on any
and all amounts remaining unreimbursed (to the extent permitted by law, if in
respect to any unreimbursed amounts representing interest) from the date such
amounts became due until paid in full (after as well as before judgment) at a
rate of interest equal to the Late Payment Rate. Notwithstanding anything herein
to the contrary, the Seller shall have no obligation to guaranty any amounts
representing (i) recourse for uncollectible Contracts and (ii) any principal or
interest on any Note.

 

(o)           Closing Documents.  The Servicer, the Seller and the Depositor
shall provide or cause to be provided to the Insurer a bound volume or volumes
of the Transaction Documents and an executed original copy of each document
executed in

 

16

--------------------------------------------------------------------------------


 

connection with the Transaction within 60 days after the date of closing.  Upon
the reasonable request of the Insurer, the Servicer, the Seller and the
Depositor shall provide or cause to be provided to the Insurer a copy of each of
the Transaction Documents on computer diskette, in a format acceptable to the
Insurer;  provided, however, that the failure to so deliver shall not constitute
(i) an Event of Default hereunder or under the Indenture or (ii) an Event of
Servicing Termination.

 

(p)           Preference Payments.  With respect to any Preference Amount (as
defined in the Policy), the Servicer shall provide to the Insurer upon the
request of the Insurer:

 

(i)            a certified copy of the final nonappealable order of a court
having competent jurisdiction ordering the recovery by a trustee in bankruptcy
as voidable preference amounts included in previous distributions under
Section 3.3 of the Sale and Allocation Agreement to any Owner pursuant to the
United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended (the
“Bankruptcy Code”);

 

(ii)           an opinion of counsel reasonably satisfactory to the Insurer, and
upon which the Insurer shall be entitled to rely, stating that such order is
final and is not subject to appeal;

 

(iii)          an assignment in such form as reasonably required by the Insurer,
irrevocably assigning to the Insurer all rights and claims of the Servicer, the
Indenture Trustee and any Owner relating to or arising under the Contracts
against the debtor which made such preference payment or otherwise with respect
to such preference amount; and

 

(iv)          appropriate instruments to effect (when executed by the affected
party) the appointment of the Insurer as agent for the Indenture Trustee and any
Owner in any legal proceeding relating to such preference payment being in a
form satisfactory to the Insurer.

 

(q)           Seller To Hold Common Stock of Depositor.  The Seller shall hold,
either directly or indirectly, all of the common stock of the Depositor during
the Term of the Insurance Agreement.  The Seller shall not sell, pledge or
otherwise transfer such stock without the prior written consent of the Insurer.

 

(r)            Purchase Option.  In the event the Depositor exercises its
purchase option pursuant to Section 5.16 of the Sale and Allocation Agreement,
the Depositor shall promptly deliver to the Insurer the documents described in
Section 5.16 of the Sale and Allocation Agreement.

 

Section 2.03.        Negative Covenants of the Servicer, the Seller and the
Depositor.  The Servicer, the Seller and the Depositor hereby agree that during
the Term of the Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

 

17

--------------------------------------------------------------------------------


 

(a)           Impairment of Rights.  None of the Servicer, the Seller or the
Depositor shall take any action, or fail to take any action, if reasonably
requested by the Insurer at a time when no Insurer Default or Insurer Insolvency
exists or if such action or failure to take action may result in a material
adverse change as described in clause (ii) of the definition of Material Adverse
Change with respect to the Servicer, the Seller or the Depositor, or may
interfere with the enforcement of any rights of the Insurer under or with
respect to the Transaction Documents.  The Servicer, the Seller or the Depositor
shall give the Insurer written notice of any such action or failure to act on
the earlier of: (i) the date upon which any publicly available filing or release
is made with respect to such action or failure to act or (ii) promptly prior to
the date of consummation of such action or failure to act.  The Servicer, the
Seller and the Depositor shall furnish to the Insurer all information requested
by it that is reasonably necessary to determine compliance with this
Section (a).

 

(b)           Adverse Selection Procedure.  The Servicer, the Seller and the
Depositor will not use any Adverse Selection Procedure in selecting Contracts to
be transferred to the Indenture Trustee from the outstanding contracts that
qualify under the Sale and Allocation Agreement for inclusion in the Trust.

 

(c)           Waiver, Amendments, Assignments, Etc.  Except as may be otherwise
expressly set forth in the Transaction Documents, none of the Servicer, the
Seller or the Depositor shall waive, modify or amend, or consent to any waiver,
modification or amendment of, any of the terms, provisions or conditions of any
of the Transaction Documents without the prior written consent of the Insurer;
and (if no Insurer Default or Insurer Insolvency exists) none of the Servicer,
the Seller or the Depositor shall assign any of the Transaction Documents to
which it is a party without the prior written consent of the Insurer.

 

(d)           Contracts; Charge-off Policy.  Except as otherwise permitted in
the Sale and Allocation Agreement or the Servicing Agreement, the Servicer and
the Seller shall not, and the Depositor shall not cause the Servicer or the
Seller to, alter or amend any Contract or, with regard to the Servicer, alter or
amend its Collection Policy or, with regard to the Seller, prior to the day
following the Prefunding Account End Date, alter or amend its Credit Policy, in
any case in a manner that materially adversely affects the Insurer unless the
Insurer shall have previously given its consent, which consent shall not be
withheld unreasonably.

 

Section 2.04.        Representations and Warranties of the Issuer.  As of the
Date of Issuance, the Issuer represents, warrants and covenants as follows:

 

(a)           Due Organization and Qualification.  The Issuer is a statutory
trust and is duly organized, validly existing and in good standing under the
laws of the State of Delaware.  The Issuer is duly qualified to do business, is
in good standing and has obtained all licenses, permits, charters, registrations
and approvals (together, “approvals”) necessary for the conduct of its business
as currently conducted and as described in the Offering Document and the
performance of its obligations under the

 

18

--------------------------------------------------------------------------------


 

Transaction Documents to which it is a party, in each jurisdiction in which the
failure to be so qualified or to obtain such approvals would render any
Transaction Document to which it is a party unenforceable in any respect or
would have a material adverse effect upon the Transaction, the Owner or the
Insurer.

 

(b)           Power and Authority.  The Issuer has all necessary power and
authority to conduct its business as currently conducted and, as described in
the Offering Document, to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party and to consummate the Transaction.

 

(c)           Due Authorization.  The execution, delivery and performance of the
Transaction Documents by the Issuer have been duly authorized by all necessary
corporate action and do not require any additional approvals or consents, or
other action by or any notice to or filing with any Person, including, without
limitation, any governmental entity or the Issuer’s stockholders, which have not
previously been obtained or given by the Issuer.

 

(d)           Noncontravention.  Neither the execution and delivery of the
Transaction Documents by the Issuer, the consummation of the Transaction
contemplated thereby nor the satisfaction of the terms and conditions of the
Transaction Documents:

 

(i)            conflicts with or results in any breach or violation of any
provision of the Trust Agreement or any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award currently in effect having
applicability to the Issuer or any of its material properties, including
regulations issued by an administrative agency or other governmental authority
having supervisory powers over the Issuer;

 

(ii)           constitutes a default by the Issuer under or a breach of any
provision of any loan agreement, mortgage, indenture or other agreement or
instrument to which the Issuer is a party or by which any of its properties,
which are individually or in the aggregate material to the Issuer, is or may be
bound or affected; or

 

(iii)          results in or requires the creation of any lien upon or in
respect of any assets of the Issuer except as contemplated by the Transaction
Documents.

 

(e)           Legal Proceedings.  There is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator against or affecting the Issuer or any properties or rights of the
Issuer pending or, to the Issuer’s knowledge after reasonable inquiry,
threatened, which, in any case, could reasonably be expected to result in a
Material Adverse Change with respect to the Issuer.

 

(f)            Valid and Binding Obligations.  The Obligations, when executed,
authenticated and issued in accordance with the Indenture and the Transaction
Documents (other than the Obligations), when executed and delivered by the
Issuer, will constitute the legal, valid and binding obligations of the Issuer
enforceable in accordance

 

19

--------------------------------------------------------------------------------


 

with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws.  The Issuer will not at any time in the future deny
that the Transaction Documents constitute the legal, valid and binding
obligations of the Issuer.

 

(g)           Compliance With Law, Etc.  No practice, procedure or policy
employed, or proposed to be employed, by the Issuer in the conduct of its
business violates any law, regulation, judgment, agreement, order or decree
applicable to it that, if enforced, could reasonably be expected to result in a
Material Adverse Change with respect to the Issuer.  The Issuer is not in breach
of or default under any applicable law or administrative regulation of its
respective jurisdiction or incorporation, or any department, division, agency or
instrumentality thereof or of the United States or any applicable judgment or
decree or any loan agreement, note, resolution, certificate, agreement or other
instrument to which the Issuer is a party or is otherwise subject which, if
enforced, would have a material adverse effect on the ability of the Issuer, to
perform its obligations under the Transaction Documents.

 

(h)           Compliance With Securities Laws.  The offer and sale of the
Obligations comply in all material respects with all requirements of law,
including all registration requirements of applicable securities laws.  Without
limitation of the foregoing, the Offering Document does not contain any untrue
statement of a material fact and does not omit to state a material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading; provided, however, that no
representation is made with respect to the information in the Offering Document
set forth under the heading “Description of the Insurer and the Insurance
Policy” or the consolidated financial statements of the Insurer incorporated by
reference in the Offering Document; and provided, further, that no
representation is made with respect to the statements set forth in the last
paragraph of the cover page of the Offering Document regarding the delivery of
the Obligations and the disclosure under the heading “Plan of Distribution” in
the Offering Document.   Neither the offer nor the sale of the Obligations has
been or will be in violation of the Securities Act or any other federal or state
securities laws.

 

(i)            Taxes.  The Issuer has filed prior to the date hereof all federal
and state tax returns that are required to be filed and paid all taxes,
including any assessments received by them that are not being contested in good
faith, to the extent that such taxes have become due, except for any failures to
file or pay that, individually or in the aggregate, would not result in a
Material Adverse Change with respect to the Issuer.

 

(j)            Transaction Documents.  Each of the representations and
warranties of the Issuer contained in the Transaction Documents is true and
correct in all material respects, and the Issuer hereby makes each such
representation and warranty to, and for the benefit of, the Insurer as if the
same were set forth in full herein; provided that the remedy for

 

20

--------------------------------------------------------------------------------


 

any breach of this paragraph shall be limited to the remedies specified in the
related Transaction Document or in this Insurance Agreement.

 

(k)           Solvency.  The Issuer is solvent and will not be rendered
insolvent by the Transaction and, after giving effect to the Transaction, the
Issuer will not be left with an unreasonably small amount of capital with which
to engage in its respective business, nor does the Issuer intend to incur, or
believe that it has incurred, debts beyond its ability to pay as they mature. 
The Issuer does not contemplate the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Issuer or
any of its assets.

 

(l)            Principal Place of Business.  The principal place of business of
the Issuer is located in Wilmington, Delaware and the Issuer is a statutory
trust organized under the laws of the State of Delaware.  “First Investors Auto
Owner Trust 2006-A” is the correct legal name of the Issuer indicated on the
public records of the Issuer’s jurisdiction of organization which shows the
Issuer to be organized.

 

(m)          Investment Company Act.  The Issuer is not an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
The Issuer is not required to be registered as an “investment company” under the
Investment Company Act.

 

(n)           No Consents.  No authorization or approval or other action by, and
no notice to or filing with, any Person, including, without limitation, any
governmental entity or regulatory body, is required for the due execution,
delivery and performance by the Issuer of the Transaction Documents or any other
material document or instrument to be delivered thereunder, except (in each
case) such as have been obtained or the failure of which to be obtained would
not be reasonably likely to have a material adverse effect on the Transaction.

 

(o)           No Material Event of Default.  There is no material event of
default on the part of the Issuer under any agreement involving financial
obligations which would materially adversely impact the financial conditions or
operations of the Trust or its obligations under any document associated with
this Transaction.

 

(p)           Opinion Facts and Assumptions. The opinion Facts and Assumptions
insofar as they relate to the Issuer are true and correct as of the Date of
Issuance.

 

Section 2.05.        Affirmative Covenants of the Issuer.  The Issuer hereby
agrees that during the Term of the Insurance Agreement, unless the Insurer shall
otherwise expressly consent in writing:

 

(a)           Compliance With Agreements and Applicable Laws.  The Issuer shall
not be in default under the Transaction Documents and shall comply with all
material requirements of any law, rule or regulation applicable to it.  Except
in accordance with

 

21

--------------------------------------------------------------------------------


 

the terms of the Transaction Documents, the Issuer shall not agree to or consent
to any waiver of, any material amendment to, or any modification of the terms of
any Transaction Documents unless the Insurer shall have given its prior written
consent; provided, however, that if an Insurer Default has occurred and is
continuing, the Issuer need not obtain the consent of the Insurer for any
waiver, amendment, or modification which is not materially adverse to the
Insurer.

 

(b)           Maintain Existence.  The Issuer and its successors and assigns
shall maintain their existence and shall at all times continue to be duly
organized under the laws of its respective jurisdiction and duly qualified and
duly authorized and shall conduct its business in accordance with the terms of
its organizational documents.

 

(c)           Notice of Material Events.  The Issuer shall be obligated promptly
to inform the Insurer in writing of the occurrence of any of the following to
the extent any of the following relate to it and to the extent that it receives
actual notice of the occurrence of any of the following events:

 

(i)            the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation, or
rule making or disciplinary proceeding by or against the Issuer that (A) could
be required to be disclosed to the Commission or to the Issuer’s owners or 
(B) could result in a Material Adverse Change with respect to the Issuer or  the
promulgation of any proceeding or any proposed or final rule which would result
in a Material Adverse Change with respect to the Issuer;

 

(ii)           any change in the location of the Issuer’s or the Owner Trustee’s
principal place of business, jurisdiction of organization, legal name as
indicated on the public records of the Issuer’s or the Owner Trustee’s
jurisdiction of organization which shows the Issuer’s or the Owner Trustee’s to
be organized or any change in the location of the Issuer’s books and records;

 

(iii)          the occurrence of any Default or Event of Default or of any
Material Adverse Change;

 

(iv)          the commencement of any proceedings by or against the Issuer under
any applicable bankruptcy, reorganization, liquidation, rehabilitation,
insolvency or other similar law now or hereafter in effect or of any proceeding
in which a receiver, liquidator, conservator, trustee or similar official shall
have been, or may be, appointed or requested for the Issuer or any of its
assets; or

 

(v)           the receipt of notice that (A) the Issuer is being placed under
regulatory supervision, (B) any license, permit, charter, registration or
approval necessary for the conduct of the Issuer’s business is to be, or may be
suspended or revoked, or (C) the Issuer is to cease and desist any practice,
procedure or policy employed by the Issuer in the conduct of its business, and
such cessation may result in a Material Adverse Change with respect to the
Issuer.

 

22

--------------------------------------------------------------------------------


 

(d)           Financing Statements and Further Assurances.  To the extent
provided in the Indenture, the Issuer will cause to be filed all necessary
financing statements or other instruments, and any amendments or continuation
statements relating thereto, necessary to be kept and filed in such manner and
in such places as may be required by law to preserve and protect fully the
interest of the Indenture Trustee.  The Issuer shall, upon the request of the
Insurer, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, within ten days of such request, such
amendments hereto and such further instruments and take such further action as
may be reasonably necessary to effectuate the intention, performance and
provisions of the Transaction Documents to which it is a party.  In addition,
the Issuer agrees to cooperate with S&P and Moody’s in connection with any
review of the Transaction that may be undertaken by S&P and Moody’s after the
date hereof.

 

(e)           Maintenance of Licenses.  The Issuer, or any successors thereof,
shall maintain all licenses, permits, charters and registrations which are
material to the conduct of its business.

 

(f)            Third-Party Beneficiary.  The Issuer agrees that the Insurer
shall have all rights of a third-party beneficiary in respect of each
Transaction Document and hereby incorporates and restates its representations,
warranties and covenants as set forth therein for the benefit of the Insurer.

 

(g)           Tax Matters.  The Issuer will take all actions necessary to ensure
that the Issuer is treated as a trust for federal and state income tax purposes
and not as an association (or publicly traded partnership), taxable as a
corporation.

 

(h)           Financial Statements; Accountants’ Reports; Other Information. 
The Issuer  shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business, including, but not limited to,
books and records relating to the Transaction.  The Issuer shall furnish or
cause to be furnished to the Insurer promptly upon receipt thereof, copies of
all schedules, opinions of counsel or accountants, officer’s certificates,
financial statements or other similar reports delivered to or by the Issuer
pursuant to the terms of the Transaction Documents and, promptly upon request,
such other data as the Insurer may reasonably request.

 

(i)            Access to Records; Discussions With Officers and Accountants.  On
an annual basis, or upon the occurrence of a Material Adverse Change, the Issuer
shall, upon the reasonable request of the Insurer, at its expense, permit the
Insurer or its authorized agents:

 

(i)            to inspect the books and records of the Issuer as they may relate
to the Obligations, the obligations of the Issuer under the Transaction
Documents, and the Transaction;

 

(ii)           to discuss the affairs, finances and accounts of the Issuer; and

 

23

--------------------------------------------------------------------------------


 

(iii)          with the Issuer’s consent, as the case may be, which consent
shall not be unreasonably withheld, to discuss the affairs, finances and
accounts of the Issuer with the Issuer’s independent accountants, provided that
a representative of the Seller or the Issuer  shall have the right to be present
during such discussions.

 

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Issuer.  The books and
records of the Issuer will be maintained at the address of the Issuer designated
herein for receipt of notices, unless the Issuer shall otherwise advise the
parties hereto in writing.

 

The Insurer agrees that it and its shareholders, directors, agents, accountants
and attorneys shall keep confidential any matter of which it becomes aware
through such inspections or discussions (unless readily available from public
sources), except as may be otherwise required by regulation, law or court order
or requested by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce the Transaction Documents, provided
that the foregoing shall not limit the right of the Insurer to make such
information available to its regulators, securities rating agencies, reinsurers,
credit and liquidity providers, counsel and accountants.

 

Section 2.06.        Negative Covenants of the Issuer.  The Issuer hereby agrees
that during the Term of the Insurance Agreement, unless the Insurer shall
otherwise expressly consent in writing:

 

(a)           Impairment of Rights.  The Issuer shall not take any action, or
fail to take any action, if such action or failure to take action may result in
a material adverse change as described in clause (ii) of the definition of
Material Adverse Change with respect to the Issuer, or may interfere with the
enforcement of any rights of the Insurer under or with respect to the
Transaction Documents.  The Issuer shall give the Insurer written notice of any
such action or failure to act on the earlier of: (i) the date upon which any
publicly available filing or release is made with respect to such action or
failure to act or (ii) promptly prior to the date of consummation of such action
or failure to act.  The Issuer shall furnish to the Insurer all information
requested by it that is reasonably necessary to determine compliance with this
paragraph.

 

(b)           Waiver, Amendments, Etc.  Except upon the prior written consent of
the Insurer which consent shall not unreasonably be withheld, the Issuer shall
not allow the transfer, modification or amendment, nor consent to any transfer,
modification or amendment of the Certificate of Trust unless such amendment is
required under the Delaware Statutory Trust Act.

 

(c)           Restrictions on Liens.  The Issuer shall not, except as
contemplated by the Transaction Documents, (i) create, incur or suffer to exist,
or agree to create, incur or suffer to exist, or consent to cause or permit in
the future (upon the happening of a contingency or otherwise) the creation,
incurrence or existence of any lien of the Contracts or (ii) file under the
Uniform Commercial Code of any jurisdiction any financing statement which names
the Issuer as a debtor, or sign any security agreement

 

24

--------------------------------------------------------------------------------


 

authorizing any secured party thereunder to file such financing statement, with
respect to the Contracts.

 

(d)           Successors.  The Issuer shall not remove or replace, or cause to
be removed or replaced, the Servicer, the Indenture Trustee or the Owner Trustee
without the prior written approval of the Insurer.

 

(e)           Subsidiaries.  The Issuer shall not form, or cause to be formed,
any subsidiaries.

 

(f)            No Mergers.  The Issuer shall not consolidate with or merge into
any Person or transfer all or any material amount of its assets to any Person,
liquidate or dissolve except as permitted by the Trust Agreement and as
contemplated by the Transaction Documents.

 

(g)           Other Activities.  The Issuer shall not (i) sell, pledge,
transfer, exchange or otherwise dispose of any of its assets except as permitted
under the Transaction Documents; or (ii) engage in any business or activity
except as contemplated by the Transaction Documents and as permitted by the
Trust Agreement.

 

(h)           Trust Agreement.  The Issuer shall not amend the Trust Agreement
without the prior written consent of the Insurer.

 

Section 2.07.        Representations, Warranties and Covenants of Indenture
Trustee and Back-up Servicer.  The Indenture Trustee and the Back-up Servicer
represents and warrants to, as of the Date of Issuance, and covenants with the
other parties hereto as follows:

 

(a)           Due Organization and Qualification.  The Indenture Trustee and the
Back-up Servicer are each a national banking association or corporation, duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation.  Each of the Indenture Trustee and the
Back-up Servicer is duly qualified to do business, is in good standing and has
obtained all licenses, permits, charters, registrations and approvals (together,
“approvals”) necessary for the conduct of its business as currently conducted
and as described in the Offering Document and the performance of its obligations
under the Transaction Documents, in each jurisdiction in which the failure to be
so qualified or to obtain such approvals would render any Transaction Document
unenforceable in any respect or would have a material adverse effect upon the
Transaction, the Owners or the Insurer.

 

(b)           Due Authorization.  The execution, delivery and performance of the
Transaction Documents by the Indenture Trustee and the Back-up Servicer have
been duly authorized by all necessary corporate action and do not require any
additional approvals or consents of, or other action by or any notice to or
filing with any Person, including, without limitation, any governmental entity
or the Indenture Trustee’s or the Back-up Servicer’s stockholders, which have
not previously been obtained or given by the Indenture Trustee or the Back-up
Servicer, as applicable.

 

25

--------------------------------------------------------------------------------


 

(c)           Noncontravention.  None of the execution and delivery of the
Transaction Documents by the Indenture Trustee or the Back-up Servicer, the
consummation of the Transaction contemplated thereby or the satisfaction of the
terms and conditions of the Transaction Documents:

 

(i)            conflicts with or results in any breach or violation of any
provision of the certificate or articles of incorporation or bylaws of the
Indenture Trustee or the Back-up Servicer or any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award currently in effect
having applicability to the Indenture Trustee or the Back-up Servicer or any of
their material properties, including regulations issued by an administrative
agency or other governmental authority having supervisory powers over the
Indenture Trustee or the Back-up Servicer;

 

(ii)           constitutes a default by the Indenture Trustee or the Back-up
Servicer under or a breach of any provision of any loan agreement, mortgage,
indenture or other agreement or instrument to which the Indenture Trustee or the
Back-up Servicer is a party or by which any of their respective properties,
which are individually or in the aggregate material to the Indenture Trustee or
the Back-up Servicer, is or may be bound or affected; or

 

(iii)          results in or requires the creation of any lien upon or in
respect of any assets of the Indenture Trustee or the Back-up Servicer, except
as contemplated by the Transaction Documents.

 

(d)           Legal Proceedings.  There is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator against or affecting the Indenture Trustee, the Back-up Servicer, or
any of their subsidiaries, or any properties or rights of the Indenture Trustee,
the Back-up Servicer or any of their subsidiaries, pending or, to the Indenture
Trustee’s or the Back-up Servicer’s knowledge after reasonable inquiry,
threatened, which, in any case, could reasonably be expected to result in a
Material Adverse Change with respect to the Indenture Trustee or the Back-up
Servicer.

 

(e)           Valid and Binding Obligations and Agreements.  The Obligations,
when executed, authenticated and issued in accordance with the Indenture, and
the Transaction Documents (other than the Obligations), to which they are
parties when executed and delivered by the Indenture Trustee and the Back-up
Servicer, will constitute the legal, valid and binding obligations of the
Indenture Trustee and the Back-up Servicer, as applicable, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equitable principles.
Neither the Indenture Trustee nor the Back-up Servicer will at any time in the
future deny that the Transaction Documents constitute the legal, valid and
binding obligations of the Indenture Trustee and the Back-up Servicer, as
applicable.

 

26

--------------------------------------------------------------------------------


 

(f)            Compliance With Law, Etc.  No practice, procedure or policy
employed, or proposed to be employed, by the Indenture Trustee or the Back-up
Servicer in the conduct of their business violates any law, regulation,
judgment, agreement, order or decree applicable to any the Indenture Trustee or
the Back-up Servicer that, if enforced, could reasonably be expected to result
in a Material Adverse Change with respect to the Indenture Trustee or the
Back-up Servicer.  Neither the Indenture Trustee nor the Back-up Servicer is in
breach of or in default under any applicable law or administrative regulation of
its respective jurisdiction of organization, or any department, division, agency
or instrumentality thereof or of the United States or any applicable judgment or
decree or any loan agreement, note, resolution, certificate, agreement or other
instrument to which the Indenture Trustee or the Back-up Servicer is a party or
is otherwise subject which, if enforced, would have a material adverse effect on
the ability of the Indenture Trustee or the Back-up Servicer, as the case may
be, to perform their respective obligations under the Transaction Documents.

 

(g)           Transaction Documents.  Each of the representations and warranties
of the Indenture Trustee and the Back-up Servicer contained in the Transaction
Documents is true and correct in all material respects, and the Indenture
Trustee and the Back-up Servicer hereby makes each such representation and
warranty to, and for the benefit of, the Insurer as if the same were set forth
in full herein.

 

(h)           Compliance and Amendments.  The Indenture Trustee and the Back-up
Servicer shall comply in all material respects with the terms and conditions of
the Transaction Documents to which it is a party and the Indenture Trustee and
the Back-up Servicer shall not agree to any amendment to or modification of the
terms of any of the Transaction Documents to which it is a party unless the
Insurer shall otherwise give its prior written consent.

 

(i)            Notices.  The Indenture Trustee shall promptly notify the Insurer
of any merger, consolidation or asset transfer with respect to it as described
in Section 6.9 of the Indenture.

 

Section 2.08.        Representations, Warranties and Covenants of Owner
Trustee.  The Owner Trustee hereby represents and warrants as follows:

 

(a)           Representations and Warranties.  As of the Date of Issuance, each
of the representations and warranties of the Owner Trustee set forth in the
Transaction Documents is true and correct in all material respects and the Owner
Trustee makes each such representation and warranty to, and for the benefit of,
the Insurer as if the same were set forth in full herein.

 

(b)           Compliance and Amendments.  The Owner Trustee shall comply in all
material respects with the terms and conditions of the Transaction Documents to
which it is a party and the Owner Trustee shall not agree to any amendment to or
modification of the terms of any of the Transaction Documents to which it is a
party unless the Insurer shall otherwise give its prior written consent.

 

27

--------------------------------------------------------------------------------


 

Section 2.09.        Negative Covenant of the Administrator.  The Administrator
shall not remove the Owner Trustee pursuant to Section 10.2 of the Trust
Agreement unless it has obtained the prior written consent of the Insurer if no
Insurer Default or Insurer Insolvency exists.

 

ARTICLE III

THE POLICY; REIMBURSEMENT

 

Section 3.01.        Issuance of the Policy.  The Insurer agrees to issue the
Policy on the Closing Date subject to satisfaction of the conditions precedent
set forth below:

 

(a)           Payment of Initial Insurance Premium and Expenses.  The Insurer
shall have been paid by the Servicer or the Seller, in accordance with the terms
of the Premium Side Letter Agreement, that portion of a nonrefundable Insurance
Premium payable on the Date of Issuance and the Servicer shall agree to
reimburse or pay directly other fees and expenses identified in Section 3.02
hereof as payable.

 

(b)           Transaction Documents.  The Insurer shall have received a fully
executed copy of the Premium Side Letter Agreement and a copy of each of the
Transaction Documents, in form and substance satisfactory to the Insurer, duly
authorized, executed and delivered by each party thereto.

 

(c)           Certified Documents and Resolutions.  The Insurer shall have
received a copy of (i) the certificate or articles of incorporation and bylaws
of the Servicer, the Seller and the Depositor and (ii) the resolutions of the
Seller’s Board of Directors authorizing the sale of the Contracts and (iii) the
execution, delivery and performance by the Servicer, the Seller and the
Depositor of the Transaction Documents and the Transaction contemplated thereby,
certified by the Secretary or an Assistant Secretary of the Servicer, the Seller
and the Depositor (which certificate shall state that such certificate or
articles of incorporation, bylaws and resolutions are in full force and effect
without modification on the Date of Issuance).

 

(d)           Incumbency Certificate.  The Insurer shall have received a
certificate of the Secretary or an Assistant Secretary of the Servicer, the
Seller and the Depositor certifying the names and signatures of the officers of
the Servicer, the Seller and the Depositor authorized to execute and deliver the
Transaction Documents and that shareholder consent to the execution and delivery
of such documents is not necessary.

 

(e)           Representations and Warranties; Certificate.  The representations
and warranties of the Servicer, the Seller and the Depositor set forth or
incorporated by reference in this Insurance Agreement shall be true and correct
in all material respects as of the Date of Issuance as if made on the Date of
Issuance and the Insurer shall have received a certificate of appropriate
officers of the Servicer, the Seller and the Depositor to that effect.

 

28

--------------------------------------------------------------------------------


 

(f)            Opinions of Counsel.

 

(i)            The law firm of Dechert LLP shall have issued its favorable
opinion, in form and substance reasonably acceptable to the Insurer and its
counsel, regarding and the validity and enforceability of the Transaction
Documents, other than the Trust Agreement, against the Depositor, the Servicer,
the Issuer and the Seller.

 

(ii)           The law firm of Dechert LLP shall have issued its favorable
opinions, in form and substance reasonably acceptable to the Insurer and its
counsel, regarding the transfer of the Contracts from the Seller to the
Depositor and from the Depositor to the Issuer, and consolidation of the
Depositor and the Seller and the Seller and the Issuer in the event of the
Seller’s bankruptcy.

 

(iii)          The law firm of Richards, Layton & Finger, P.A. shall have issued
its favorable opinions, in form and substance reasonably acceptable to the
Insurer and its counsel, regarding the perfection of the Indenture Trustee’s
interest in the Trust Estate, including in the Reserve Account Property.

 

(iv)          The law firm of Richards, Layton & Finger, P.A. shall have issued
its favorable opinion, in form and substance reasonably acceptable to the
Insurer and its counsel, regarding and the validity and enforceability of the
Trust Agreement.

 

(v)           The Insurer  shall have received such other opinions of counsel,
in form and substance acceptable to the Insurer and its counsel, including tax
opinions, addressing such other matters as the Insurer  may reasonably request.

 

(g)           Approvals, Etc.  The Insurer shall have received true and correct
copies of all approvals, licenses and consents, if any, including, without
limitation, any required approval of the shareholders of the Servicer, the
Seller and the Depositor, required in connection with the Transaction.

 

(h)           No Litigation, Etc.  No suit, action or other proceeding,
investigation or injunction, or final judgment relating thereto, shall be
pending or, to the knowledge of the Seller, Servicer, or the Issuer, threatened
before any court or governmental agency in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with the Transaction
Documents or the consummation of the Transaction.

 

(i)            Legality.  No statute, rule, regulation or order shall have been
enacted, entered or deemed applicable by any government or governmental or
administrative agency or court that would make the Transaction contemplated by
any of the Transaction Documents illegal or otherwise prevent the consummation
thereof.

 

(j)            Issuance of Ratings.  The Insurer shall have received
confirmation that the risk secured by the Policy constitutes at least an
investment grade risk by S&P and Moody’s, and that the Class A-1 Notes, when
issued will be rated “A-1+” by S&P and “Prime-1” by Moody’s, and the remaining
Obligations, when issued, will be rated “AAA” by S&P and “Aaa” by Moody’s.

 

29

--------------------------------------------------------------------------------


 

(k)           No Default.  No Default or Event of Default shall have occurred.

 

(l)            Additional Items.  The Insurer shall have received such other
documents, instruments, approvals or opinions requested by the Insurer or its
counsel as may be reasonably necessary to effect the Transaction, including, but
not limited to, evidence satisfactory to the Insurer and its counsel that the
conditions precedent, if any, in the Transaction Documents have been satisfied.

 

(m)          Conform to Documents.  The Insurer and its counsel shall have
determined that all documents, certificates and opinions to be delivered in
connection with the Obligations conform to the terms of the Transaction
Documents.

 

(n)           Satisfaction of Conditions of the Purchase Agreement.  All
conditions in the Purchase Agreement relating to the Initial Purchaser’s
obligation to purchase the Obligations shall have been satisfied.

 

(o)           Purchase Agreement.  The Insurer shall have received copies of
each of the documents, and shall be entitled to rely on each of the documents,
required to be delivered to the Initial Purchaser pursuant to the Purchase
Agreement.

 

(p)           Guaranty.  The Guaranty shall be executed by all parties thereto
and delivered to the Indenture Trustee.

 

Section 3.02.        Payment of Fees and Insurance Premium.

 

(a)           Legal and Accounting Fees.  The Servicer or Seller shall pay or
cause to be paid, on the Date of Issuance, legal fees and disbursements incurred
by the Insurer in connection with the issuance of the Policy and any fees of the
Insurer’s auditors.  Any fees of the Insurer’s auditors payable in respect of
any amendment or supplement to the Offering Document or any other Offering
Document incurred after the Date of Issuance shall be paid by the Servicer after
presentation of an invoice therefor.

 

(b)           Insurance Premium.  In consideration of the issuance by the
Insurer of the Policy, the Insurer shall be entitled to receive the Insurance
Premium, so long as no Insurer Default or Insurer Insolvency has occurred,  as
and when due in accordance with the terms of the Premium Side Letter Agreement
(i) in the case of Insurance Premium due on or before the Date of Issuance,
directly from the Servicer or the Seller and (ii) in the case of Insurance
Premium due after the Date of Issuance, first, pursuant to the Sale and
Allocation Agreement, and second, to the extent the amounts in subclause first
are not sufficient, directly from the Servicer.  For purposes of the Sale and
Allocation Agreement, the term “Premium Percentage” shall have the meaning set
forth in the Premium Side Letter Agreement. The Insurance Premium shall be
calculated according to the Premium Side Letter Agreement for the amount due on
or before the Date of Issuance and for the amount due on each Payment Date.  The
Insurance Premium paid hereunder or under the Sale and Allocation Agreement
shall be nonrefundable without regard to whether the Insurer makes any payment
under the Policy or any other circumstances relating to the Obligations or
provision being made for payment of the Obligations prior

 

30

--------------------------------------------------------------------------------


 

to maturity.  All payments of Insurance Premium to be made to the Insurer shall
be made by wire transfer to an account designated from time to time by the
Insurer by written notice to the Servicer and the Indenture Trustee.

 

Section 3.03.        Reimbursement and Additional Payment Obligation.

 

(a)           In accordance with the priorities established in Section  3.5 of
the Sale and Allocation Agreement, the Insurer shall be entitled to
(i) reimbursement for any payment made by the Insurer under the Policy, which
reimbursement by the Issuer shall be due and payable on the date that any amount
is to be paid pursuant to a Notice (as defined in the Policy), in an amount
equal to the amount to be so paid and all amounts previously paid that remain
unreimbursed, together with interest on any and all amounts remaining
unreimbursed (to the extent permitted by law, if in respect of any unreimbursed
amounts representing interest) from the date such amounts became due until paid
in full (after as well as before judgment), at a rate of interest equal to the
Late Payment Rate, (ii) payment or reimbursement of any other amounts owed to
the Insurer under this Agreement together with interest thereon at a rate equal
to the Late Payment Rate and (iii) reimbursement for any payments made by the
Insurer with respect to the fees and expenses of a successor Servicer or with
respect to any transition costs relating to the transfer of servicing from the
Servicer to such successor Servicer together with interest thereon at a rate
equal to the Late Payment Rate.

 

(b)           Notwithstanding anything in Section 3.03(a) to the contrary, the
Servicer and the Seller agree to reimburse the Insurer as follows:  (i) from the
Seller, for payments made under the Policy arising as a result of the Seller’s
failure to repurchase any Contract  required to be repurchased pursuant to
Section 2.3 of the Contribution Agreement, together with interest on any and all
amounts remaining unreimbursed (to the extent permitted by law, if in respect of
any unreimbursed amounts representing interest) from the date such amounts
became due until paid in full (after as well as before judgment), at a rate of
interest equal to the Late Payment Rate, and (ii) from the Servicer, for
payments made under the Policy, arising as a result of (A) the Servicer’s
failure to deposit into the Collection Account any amount required to be so
deposited pursuant to the Sale and Allocation Agreement or the Servicing
Agreement or (B) the Servicer’s failure to repurchase any Contract to be
repurchased under Section 2.28 of the Servicing Agreement, together with
interest on any and all amounts remaining unreimbursed (to the extent permitted
by law, if in respect to any unreimbursed amounts representing interest) from
the date such amounts became due until paid in full (after as well as before
judgment), at a rate of interest equal to the Late Payment Rate.

 

(c)           The Servicer and the Seller agree to pay to the Insurer as
follows: any and all charges, fees, costs and expenses that the Insurer may
reasonably pay or incur, including, but not limited to, attorneys’ and
accountants’ fees and expenses, in connection with (i) any accounts established
to facilitate payments under the Policy to the extent the Insurer has not been
immediately reimbursed on the date that any amount is paid by the Insurer under
the Policy, (ii) the enforcement, defense or preservation of any rights in
respect of any of the Transaction Documents, including defending, monitoring

 

31

--------------------------------------------------------------------------------


 

or participating in any litigation or proceeding (including any insolvency or
bankruptcy proceeding  in respect of any Transaction participant or any
affiliate thereof) relating to any of the Transaction Documents, any party to
any of the Transaction Documents, in its capacity as such a party, or the
Transaction, (iii) any amendment, consent, waiver or other action with respect
to, or related to, any Transaction Document, whether or not executed or
completed, or (iv) any reliening, any replacement servicer or any transition
costs relating to the transfer of servicing from the Servicer to a replacement
servicer; provided, however, that the amounts recovered by the Insurer from the
Seller and the Servicer pursuant to this paragraph for the items set forth in
(iv) above shall be limited to $250,000.00; provided, further, that costs and
expenses shall include a reasonable allocation of compensation and overhead
attributable to the time of employees of the Insurer spent in connection with
the actions described in clause (ii) above, and the Insurer reserves the right
to charge a reasonable fee as a condition to executing any waiver or consent
proposed in respect of any of the Transaction Documents.  Notwithstanding
anything herein to the contrary, the Seller and the Servicer shall have no
obligation to pay any amounts representing (i) recourse for uncollectible
Contracts and (ii) any principal or interest on any Note.

 

(d)           The Servicer, the Seller and the Depositor agree to pay, severally
but not jointly to the Insurer as follows: interest on any and all amounts
described in subsections (b), (c), (e) and (f) of this Section 3.03 from the
date payable or paid by such party until payment thereof in full, and interest
on any and all amounts described in Section 3.02 hereof from the date due until
payment thereof in full, in each case, payable to the Insurer at the Late
Payment Rate per annum.

 

(e)           (i)            The Servicer and the Seller agree to pay to the
Insurer as follows: any payments made by the Insurer on behalf of, or advanced
to, the Servicer or the Seller, respectively, including, without limitation, any
amounts payable by the Servicer or the Seller pursuant to the Transaction
Documents (other than the Obligations).

 

(ii)           The Depositor agrees to pay to the Insurer as follows: any
payments made by the Insurer on behalf of, or advanced to, the Depositor,
including, without limitation, any amounts payable by the Depositor pursuant to
the Transaction Documents (other than the Obligations).

 

(f)            Following termination of the Indenture pursuant to Section 10.1
thereof, the Servicer agrees to reimburse the Insurer for any Insured Payments
(including, without limitation, any Insured Payments relating to Preference
Amounts as defined in the Policy) required to be made pursuant to the Policy
subsequent to the date of such termination.

 

All such amounts are to be immediately due and payable without demand.

 

Section 3.04.        Indemnification; Limitation of Liability.

 

(a)           In addition to any and all rights of indemnification or any other
rights of the Insurer pursuant hereto or under law or equity, the Seller, the
Servicer and any

 

32

--------------------------------------------------------------------------------


 

successors thereto agree to pay, and to protect, indemnify and save harmless,
the Insurer and its officers, directors, shareholders, employees, agents, and
each person, if any, who controls the Insurer within the meaning of either
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act
from and against any and all claims, losses, liabilities (including penalties),
actions, suits, judgments, demands, damages, costs or reasonable expenses
(including, without limitation, reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) or obligations
whatsoever paid by the Insurer (herein collectively referred to as
“Liabilities”) of any nature arising out of or relating to the Transaction
contemplated by the Transaction Documents by reason of:

 

(i)            any untrue statement or alleged untrue statement of a material
fact contained in the Offering Document or in any amendment or supplement
thereto or in any preliminary offering document, or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Liabilities arise out of or are based upon any such
untrue statement or omission or allegation thereof based upon information set
forth (a) in the Offering Document under the caption “Description of the Insurer
and the Insurance Policy” or in the financial statements of the Insurer,
including any information in any amendment or supplement to the Offering
Document furnished by the Insurer in writing expressly for use therein that
amends or supplements such information (all such information being referred to
herein as “Insurer Information”) or (b) in the last paragraph of the cover
page of the Offering Document regarding the delivery of the Obligations and
under the heading “Plan of Distribution” in the Offering Document;

 

(ii)           to the extent not covered by clause (i) above, any act or
omission of the Seller, the Depositor, the Servicer, or the allegation thereof,
in connection with the offering, issuance, sale or delivery of the Obligations
other than by reason of false or misleading information provided by the Insurer
in writing for inclusion in the Offering Document as specified in
clause (i) above;

 

(iii)          the misfeasance or malfeasance of, or negligence or theft
committed by, any director, officer, employee or agent of the Servicer, the
Seller or the Depositor;

 

(iv)          the violation by the Depositor, the Seller or the Servicer of any
federal or state securities, banking or antitrust laws, rules or regulations in
connection with the issuance, offer and sale of the Obligations or the
Transaction contemplated by the Transaction Documents;

 

(v)           the violation by the Depositor, the Seller or the Servicer of any
federal or state laws, rules or regulations relating to the Transaction,
including without limitation the maximum amount of interest permitted to be
received on account of any loan of money or with respect to the Contracts;

 

33

--------------------------------------------------------------------------------


 

(vi)          the breach by the Seller or the Servicer of any of its obligations
under this Insurance Agreement or any of the other Transaction Documents; and

 

(vii)         the breach by the Servicer or the Seller of any representation or
warranty on the part of the Servicer or the Seller contained in the Transaction
Documents or in any certificate or report furnished or delivered to the Insurer
thereunder.

 

This indemnity provision shall survive the termination of this Insurance
Agreement and shall survive until the statute of limitations has run on any
causes of action which arise from one of these reasons and until all suits filed
as a result thereof have been finally concluded.  Notwithstanding anything else
in this Section 3.04(a), the Seller shall have no obligation for amounts due
under this Section 3.04(a) for (i) acts or omissions of or any liabilities
attributable to the Depositor or the Issuer or (ii) for any failure of the
Servicer to provide indemnification for acts or omissions of or any liabilities
attributable to the Depositor or the Issuer.

 

(b)           [Reserved]

 

(c)           Any party which proposes to assert the right to be indemnified
under this Section 3.04 will, promptly after receipt of notice of commencement
of any action, suit or proceeding against such party in respect of which a claim
is to be made against the Servicer, the Seller or the Depositor under this
Section 3.04, notify the Servicer, the Seller or the Depositor of the
commencement of such action, suit or proceeding, enclosing a copy of all papers
served.  In case any action, suit or proceeding shall be brought against any
indemnified party and it shall notify the Servicer, the Seller or the Depositor
of the commencement thereof, the Servicer, the Seller or the Depositor shall be
entitled to participate in, and, to the extent that it shall wish, to assume the
defense thereof, with counsel satisfactory to such indemnified party, and after
notice from the Servicer, the Seller or the Depositor to such indemnified party
of its election so to assume the defense thereof, the Servicer, the Seller or
the Depositor shall not be liable to such indemnified party for any legal or
other expenses other than reasonable costs of investigation subsequently
incurred by such indemnified party in connection with the defense thereof.  The
indemnified party shall have the right to employ its counsel in any such action
the defense of which is assumed by the Servicer, the Seller or the Depositor in
accordance with the terms of this subsection (c), but the fees and expenses of
such counsel shall be at the expense of such indemnified party unless the
employment of counsel by such indemnified party has been authorized by the
Servicer, the Seller or the Depositor.  The Servicer, the Seller or the
Depositor shall not be liable for any settlement of any action or claim effected
without its consent.

 

(d)           In addition to any and all rights of indemnification or any other
rights of the Insurer pursuant hereto or under law or equity, the Indenture
Trustee agrees to pay, and to protect, indemnify and save harmless, the Insurer
and its officers, directors, shareholders, employees, agents, including each
person, if any, who controls the Insurer within the meaning of either Section 15
of the Securities Act or Section 20 of the

 

34

--------------------------------------------------------------------------------


 

Securities Exchange Act from and against any and all claims, losses, liabilities
(including penalties), actions, suits, judgments, demands, damages, costs or
reasonable expenses (including, without limitation, reasonable fees and expenses
of attorneys, consultants and auditors and reasonable costs of investigations)
or obligations whatsoever of any nature arising out of the breach by the
Indenture Trustee of any of its obligations under this Insurance Agreement or
the Indenture.  This indemnity provision shall survive the termination of this
Insurance Agreement and shall survive until the statute of limitations has run
on any causes of action which arise from one of these reasons and until all
suits filed as a result thereof have been finally concluded.

 

(e)           In addition to any and all rights of indemnification or any other
rights of the Insurer pursuant hereto or under law or equity, the Back-up
Servicer agrees to pay, and to protect, indemnify and save harmless, the Insurer
and its officers, directors, shareholders, employees, agents, including each
person, if any, who controls the Insurer within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act from and
against any and all claims, losses, liabilities (including penalties), actions,
suits, judgments, demands, damages, costs or reasonable expenses (including,
without limitation, reasonable fees and expenses of attorneys, consultants and
auditors and reasonable costs of investigations) or obligations whatsoever of
any nature arising out of the breach by the Back-up Servicer of any of its
obligations under this Insurance Agreement or the Servicing Agreement.  This
indemnity provision shall survive the termination of this Insurance Agreement
and shall survive until the statute of limitations has run on any causes of
action which arise from one of these reasons and until all suits filed as a
result thereof have been finally concluded.

 

Section 3.05.        Payment Procedure.  In the event of any payment by the
Insurer, the Indenture Trustee, the Servicer, the Back-up Servicer, the Seller
and the Depositor agree to accept the voucher or other evidence of payment as
prima facie evidence of the propriety thereof and the liability therefor to the
Insurer.  All payments to be made to the Insurer under this Insurance Agreement
shall be made to the Insurer in lawful currency of the United States of America
in immediately available funds at the notice address for the Insurer as
specified in Section 6.02 hereof on the date when due or as the Insurer shall
otherwise direct by written notice to the other parties hereto.  In the event
that the date of any payment to the Insurer or the expiration of any time period
hereunder occurs on a day which is not a Business Day, then such payment or
expiration of time period shall be made or occur on the next succeeding Business
Day with the same force and effect as if such payment was made or time period
expired on the scheduled date of payment or expiration date.  Payments to be
made to the Insurer under this Insurance Agreement shall bear interest at the
Late Payment Rate from the date when due to the date paid.

 

ARTICLE IV

FURTHER AGREEMENTS

 

Section 4.01.        Effective Date; Term of the Insurance Agreement.  This
Insurance Agreement shall take effect on the Date of Issuance and shall remain
in effect until the later of

 

35

--------------------------------------------------------------------------------


 

(a) such time as the Insurer is no longer subject to a claim under the Policy
and the Policy shall have been surrendered to the Insurer for cancellation and
(b) all amounts payable to the Insurer by the Servicer, the Indenture Trustee,
the Back-up Servicer, the Seller or the Depositor or from any other source under
the Transaction Documents and all amounts payable under the Obligations have
been paid in full; provided, however, that the provisions of Sections 3.02,
3.03, 3.04 and 4.06 hereof shall survive any termination of this Insurance
Agreement.

 

Section 4.02.        Further Assurances and Corrective Instruments.

 

(a)           Excepting at such times as an Insurer Insolvency or an Insurer
Default shall exist or shall have occurred and be continuing, none of the
Servicer, the Indenture Trustee, the Back-up Servicer, the Seller, the
Depositor, the Issuer, the Owner Trustee or the Indenture Trustee shall grant
any waiver of rights under any of the Transaction Documents to which any of them
is a party without the prior written consent of the Insurer, and any such waiver
without the prior written consent of the Insurer shall be null and void and of
no force or effect.

 

(b)           To the extent permitted by law, the Servicer, the Indenture
Trustee, the Back-up Servicer, the Seller, the Issuer, the Owner Trustee and the
Depositor agree that they will, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as the Insurer may request and as may be
required in the Insurer’s judgment to effectuate the intention of or facilitate
the performance of this Insurance Agreement.

 

Section 4.03.        Obligations Absolute.

 

(a)           The obligations of the Servicer, the Indenture Trustee, the
Back-up Servicer, the Seller, the Issuer, the Owner Trustee and the Depositor
hereunder shall be absolute and unconditional and shall be paid or performed
strictly in accordance with this Insurance Agreement under all circumstances
irrespective of:

 

(i)            any lack of validity or enforceability of, or any amendment or
other modifications of, or waiver, with respect to any of the Transaction
Documents, the Obligations or the Policy;

 

(ii)           any exchange or release of any other obligations hereunder;

 

(iii)          the existence of any claim, setoff, defense, reduction, abatement
or other right that the Servicer, the Indenture Trustee, the Back-up Servicer,
the Seller, the Issuer, the Owner Trustee or the Depositor may have at any time
against the Insurer or any other Person;

 

(iv)          any document presented in connection with the Policy proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

36

--------------------------------------------------------------------------------


 

(v)           any payment by the Insurer under the Policy against presentation
of a certificate or other document that does not strictly comply with terms of
the Policy;

 

(vi)          any failure of the Servicer, the Indenture Trustee, the Back-up
Servicer, the Seller, the Issuer or the Depositor to receive the proceeds from
the sale of the Obligations; or

 

(vii)         any breach by the Servicer, the Indenture Trustee, the Back-up
Servicer, the Seller, the Issuer, the Owner Trustee or the Depositor of any
representation, warranty or covenant contained in any of the Transaction
Documents.

 

(b)           The Servicer, the Indenture Trustee, the Back-up Servicer, the
Seller, the Depositor, the Issuer, the Owner Trustee and any and all others who
are now or may become liable for all or part of the obligations of the Servicer,
the Indenture Trustee, the Back-up Servicer, the Seller, the Issuer, the Owner
Trustee or the Depositor under this Insurance Agreement agree to be bound by
this Insurance Agreement and (i) to the extent permitted by law, waive and
renounce any and all redemption and exemption rights and the benefit of all
valuation and appraisement privileges against the indebtedness and obligations
evidenced by any Transaction Document or by any extension or renewal thereof;
(ii) waive presentment and demand for payment, notices of nonpayment and of
dishonor, protest of dishonor and notice of protest; (iii) waive all notices in
connection with the delivery and acceptance hereof and all other notices in
connection with the performance, default or enforcement of any payment
hereunder, except as required by the Transaction Documents; (iv) waive all
rights of abatement, diminution, postponement or deduction, or any defense other
than payment, or to any right of setoff or recoupment arising out of any breach
under any of the Transaction Documents, by any party thereto or any beneficiary
thereof, or out of any obligation at any time owing to the Servicer, the
Indenture Trustee, the Back-up Servicer, the Seller, the Issuer, the Owner
Trustee or the Depositor; (v) agree that its liabilities hereunder shall, except
as otherwise expressly provided in this Section 4.03, be unconditional and
without regard to any setoff, counterclaim or the liability of any other Person
for the payment hereof; (vi) agree that any consent, waiver or forbearance
hereunder with respect to an event shall operate only for such event and not for
any subsequent event; (vii) consent to any and all extensions of time that may
be granted by the Insurer with respect to any payment hereunder or other
provisions hereof and to the release of any security at any time given for any
payment hereunder, or any part thereof, with or without substitution, and to the
release of any Person or entity liable for any such payment; and (viii) consent
to the addition of any and all other makers, endorsers, guarantors and other
obligors for any payment hereunder, and to the acceptance of any and all other
security for any payment hereunder, and agree that the addition of any such
obligors or security shall not affect the liability of the parties hereto for
any payment hereunder.

 

(c)           Nothing herein shall be construed as prohibiting the Servicer, the
Indenture Trustee, the Back-up Servicer, the Seller, the Issuer, the Owner
Trustee or the

 

37

--------------------------------------------------------------------------------


 

Depositor from pursuing any rights or remedies it may have against any other
Person in a separate legal proceeding.

 

Section 4.04.        Assignments; Reinsurance; Third-Party Rights.

 

(a)           This Insurance Agreement shall be a continuing obligation of the
parties hereto and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  None of the
Servicer, the Indenture Trustee, the Back-up Servicer, the Seller, the Issuer,
the Owner Trustee nor the Depositor may assign its rights under this Insurance
Agreement, or delegate any of its duties hereunder, without the prior written
consent of the Insurer.  Any assignment made in violation of this Insurance
Agreement shall be null and void.

 

(b)           The Insurer shall have the right to give participations in its
rights under this Insurance Agreement and to enter into contracts of reinsurance
with respect to the Policy upon such terms and conditions as the Insurer may in
its discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Policy.

 

(c)           In addition, the Insurer shall be entitled to assign or pledge to
any bank or other lender providing liquidity or credit with respect to the
Transaction or the obligations of the Insurer in connection therewith any rights
of the Insurer under the Transaction Documents or with respect to any real or
personal property or other interests pledged to the Insurer, or in which the
Insurer has a security interest, in connection with the Transaction.

 

(d)           Except as provided herein with respect to participants and
reinsurers, nothing in this Insurance Agreement shall confer any right, remedy
or claim, express or implied, upon any Person, including, particularly, any
Owner, other than the Insurer against the Servicer, the Indenture Trustee, the
Back-up Servicer, the Seller, the Issuer, the Owner Trustee or the Depositor,
and all the terms, covenants, conditions, promises and agreements contained
herein shall be for the sole and exclusive benefit of the parties hereto and
their successors and permitted assigns.  Neither the Indenture Trustee nor any
Owner shall have any right to payment from any Insurance Premiums paid or
payable hereunder or under the Sale and Allocation Agreement or from any other
amounts paid by the Servicer, the Indenture Trustee, the Back-up Servicer, the
Seller or the Depositor pursuant to Section 3.02, 3.03 or 3.04 hereof.

 

(e)           The Servicer, the Seller, the Depositor , the Back-up Servicer,
the Issuer, the Owner Trustee and the Indenture Trustee agree that the Insurer
shall have all rights of a third-party beneficiary in respect of the Indenture
and each other Transaction Document to which it is not a signing party and
hereby incorporate and restate their representations, warranties and covenants
as set forth therein for the benefit of the Insurer.

 

Section 4.05.        Liability of the Insurer.  Neither the Insurer nor any of
its officers, directors or employees shall be liable or responsible for: (a) the
use that may be made of the

 

38

--------------------------------------------------------------------------------


 

Policy by the Indenture Trustee or for any acts or omissions of the Indenture
Trustee in connection therewith; or (b) the validity, sufficiency, accuracy or
genuineness of documents delivered to the Insurer (or its Fiscal Agent) in
connection with any claim under the Policy, or of any signatures thereon, even
if such documents or signatures should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged (unless the Insurer shall
have actual knowledge thereof).  In furtherance and not in limitation of the
foregoing, the Insurer (or its Fiscal Agent) may accept documents that appear on
their face to be in order, without responsibility for further investigation.

 

Section 4.06.        Parties Will Not Institute Insolvency Proceedings.  So long
as this Agreement is in effect, and for one year following its termination, none
of the parties hereto will file any involuntary petition or otherwise institute
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law against the Depositor or the Issuer.

 

Section 4.07.        Indenture Trustee, Depositor, Back-up Servicer, Seller and
Servicer To Join in Enforcement Action.

 

(a)           To the extent necessary to enforce any right of the Insurer in or
remedy of the Insurer under any Contract, the Indenture Trustee, the Depositor,
the Back-up Servicer, the Seller, the Issuer, the Owner Trustee and the Servicer
agree to join in any action initiated by the Trust or the Insurer for the
protection of such right or exercise of such remedy.

 

(b)           In the event of any court proceeding (x) with respect to which the
Servicer, Depositor, the Seller or any affiliate thereof (each a “First
Investors Company”) is a party (including, without limitation, an insolvency or
bankruptcy proceeding in respect of any First Investors Company) which affects
the Trust Estate, the Policy or the obligations of the Insurer under the
Transaction Documents, and (y) with respect to which such First Investors
Company fails to defend or answer, the Insurer shall have the right to direct,
assume or otherwise participate in the defense thereof (so long as no Insurer
Default has occurred and is continuing).  In such event, the Insurer shall,
following written notice to the Indenture Trustee, have the exclusive-right to
determine, in its sole discretion, the actions necessary to preserve and protect
the Trust Estate.  All costs and expenses of the Insurer in connection with such
action, proceeding or investigation, (including, without limitation, any
judgment or settlement entered into or paid by the Insurer), shall be included
in the Insurance Payment Amount and shall be payable to the Insurer pursuant to
Section 3.5(d)(vi) of the Sale and Allocation Agreement.

 

(c)           The Indenture Trustee shall cooperate with, and take such action
as directed by, the Insurer (so long as no Insurer Default has occurred and is
continuing), including (without limitation) entering into such agreements and
settlements as the Insurer in its sole discretion shall direct with respect to
such court proceeding.  The Indenture Trustee shall not be liable to the Insurer
for any such action that conforms to the direction of the Insurer.  The
Indenture Trustee’s reasonable out-of-pocket costs and

 

39

--------------------------------------------------------------------------------


 

expenses (including attorneys’ fees and expenses) with respect to any such
action shall be reimbursed pursuant to the Sale and Allocation Agreement;
provided, however, that if such costs and expenses are not so reimbursed on the
Payment Date immediately following the date incurred, then the Insurer shall
reimburse the Indenture Trustee for such costs and expenses within 60 days of
such nonpayment.

 

(d)           The Indenture Trustee hereby agrees to provide to the Insurer
prompt written notice of any action, proceeding or investigation that names the
Owner Trustee or the Issuer as a party or that could adversely affect the Trust
Estate or the rights or obligations of the Insurer hereunder or under the Policy
or the other Transaction Documents, including (without limitation) any
insolvency or bankruptcy proceeding in respect of the Servicer, Depositor, the
Seller or any affiliate thereof.

 

(e)           Notwithstanding anything contained herein or in any of the other
Transaction Documents to the contrary, the Indenture Trustee shall not, without
the Insurer’s prior written consent or unless directed by the Insurer (so long
as no Insurer Default has occurred and is continuing), undertake or join any
litigation or agree to any settlement of any action, proceeding or investigation
affecting the Owner Trustee, the Issuer or the Trust Estate or the rights or
obligations of the Insurer hereunder or under the Policy or the other
Transaction Documents.

 

Section 4.08.        Subrogation.  To the extent of any payments under the
Policy, the Insurer shall be fully subrogated to any remedies against the
Depositor, the Seller or the Servicer or in respect of the Contracts available
to the Indenture Trustee under the Indenture or Sale and Allocation Agreement. 
The Indenture Trustee acknowledges such subrogation and, further, agrees to
execute such instruments prepared by the Insurer and to take such reasonable
actions as, in the sole judgment of the Insurer, are necessary to evidence such
subrogation and to perfect the rights of the Insurer to receive any moneys paid
or payable under the Indenture or Sale and Allocation Agreement.

 

ARTICLE V

DEFAULTS; REMEDIES

 

Section 5.01.        Defaults.  The occurrence of any of the following events
shall constitute an Event of Default hereunder:

 

(a)           the occurrence and continuance of an “Event of Default” under the
Indenture (as defined therein);

 

(b)           a legislative body has enacted any law that declares or a court of
competent jurisdiction shall find or rule that this Insurance Agreement or any
of the Transaction Documents are not valid and binding on the Servicer, the
Indenture Trustee, the Back-up Servicer, the Seller, the Issuer, the Owner
Trustee or the Depositor

 

(c)           The occurrence and continuance of an “Event of Servicing
Termination” under the Servicing Agreement as defined therein;

 

40

--------------------------------------------------------------------------------


 

(d)           The failure of the Seller, the Issuer or the Depositor to comply
with, or maintain the accuracy of, the Opinion Facts and Assumptions, to the
extent they are related to a date after the Closing Date;

 

(e)           The occurrence of final rulings against the Seller or its
affiliates by a court of competent jurisdiction assessing monetary damages in
excess of $1,000,000 or settlements resulting in the payment by the Seller or
its affiliates of amounts in excess of $1,000,000;

 

(f)            The departure of both Tommy Moore and Bennie Duck from the Seller
or its consolidated subsidiaries, if replacement for such individuals acceptable
to the Insurer is not made within 90 days;

 

(g)           The Seller fails to maintain a minimum GAAP equity as a percentage
of on-balance sheet portfolio of 7.0%.  Equity may include 50% of subordinated
debt with a maturity equal to or greater than five years, subject to MBIA review
of and satisfaction with the subordinated debt agreement;

 

(h)           The Seller fails to maintain a $9 million non-MBIA insured,
non-asset backed financing facility;

 

(i)            The Seller fails to maintain a minimum EBITDA Coverage of
1.3:1.0.  The test shall be measured quarterly (coinciding with FIFS quarterly
fiscal reporting) on a rolling six months basis;

 

(j)            A Change in Control occurs;

 

(k)           A material change occurs in the operations of the Servicer which
materially adversely affects the ability of the Servicer to service the
Contracts or to perform its obligations under the Servicing Agreement;

 

(l)            As of the end of any of its fiscal quarters, FIFSG shareholder’s
equity (determined in accordance with GAAP) is less than the sum of $24,120,545
and 50% of the aggregate of the net income of FIFSG (determined in accordance
with GAAP and without deduction for any net losses) for such fiscal quarter and
all prior fiscal quarters ending after January 31, 2005; or

 

(m)          The Servicer or a wholly owned subsidiary of the Seller fails to
maintain a warehouse facility of at least $150,000,000.

 

Section 5.02.        Remedies; No Remedy Exclusive.

 

(a)           Upon the occurrence of an Event of Default, the Insurer may
exercise any one or more of the rights and remedies set forth below:

 

(i)            exercise any rights and remedies under the Transaction Documents
in accordance with the terms of the Transaction Documents or direct the
Indenture

 

41

--------------------------------------------------------------------------------


 

Trustee to exercise such remedies in accordance with the terms of the
Transaction Documents; or

 

(ii)           take whatever action at law or in equity as may appear necessary
or desirable in its judgment to collect the amounts then due under the
Transaction Documents or to enforce performance and observance of any
obligation, agreement or covenant of the Servicer, the Indenture Trustee, the
Back-up Servicer, the Seller, the Issuer, the Owner Trustee or the Depositor
under the Transaction Documents.

 

(b)           Unless otherwise expressly provided, no remedy herein conferred
upon or reserved is intended to be exclusive of any other available remedy, but
each remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity.  No delay or
omission to exercise any right or power accruing under the Transaction Documents
upon the happening of any event set forth in Section 5.01 hereof shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient.  In order to entitle the Insurer to exercise any remedy
reserved to the Insurer in this Article, it shall not be necessary to give any
notice, other than such notice as may be required in this Article V.

 

Section 5.03.        Waivers.

 

(a)           No failure by the Insurer to exercise, and no delay by the Insurer
in exercising, any right hereunder shall operate as a waiver thereof.  The
exercise by the Insurer of any right hereunder shall not preclude the exercise
of any other right, and the remedies provided herein to the Insurer are declared
in every case to be cumulative and not exclusive of any remedies provided by law
or equity.

 

(b)           The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Event of Default hereunder, by a writing setting forth
the terms, conditions and extent of such waiver signed by the Insurer and
delivered to the Servicer, the Indenture Trustee, the Back-up Servicer, the
Seller, the Issuer and the Depositor.  Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the Event of Default so waived and not to any
other similar event or occurrence which occurs subsequent to the date of such
waiver.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01.        Amendments, Etc.  This Insurance Agreement may be amended,
modified or terminated only by written instrument or written instruments signed
by the parties hereto.  The Servicer agrees to promptly provide a copy of any
amendment to this Insurance Agreement to

 

42

--------------------------------------------------------------------------------


 

the Indenture Trustee, S&P and Moody’s.  No act or course of dealing shall be
deemed to constitute an amendment, modification or termination hereof.

 

Section 6.02.        Notices.  All demands, notices and other communications to
be given hereunder shall be in writing (except as otherwise specifically
provided herein) and shall be mailed by registered mail or personally delivered
or telecopied to the recipient as follows:

 

(a)

 

To the Insurer:

 

 

 

 

 

MBIA Insurance Corporation

 

 

113 King Street

 

 

Armonk, NY 10504

 

 

Attention:

Insured Portfolio Management-Structured Finance (IPM-SF)

 

 

 

(First Investors Auto Owner Trust 2006-A)

 

 

Telecopy No.: (914) 765-3810

 

 

Confirmation: (914) 273-4545

 

 

 

 

 

(in each case in which notice or other communication to the Insurer refers to an
Event of Default, a claim on the Policy or with respect to which failure on the
part of the Insurer to respond shall be deemed to constitute consent or
acceptance, then a copy of such notice or other communication should also be
sent to the attention of each of the general counsel and the Insurer and shall
be marked to indicate “URGENT MATERIAL ENCLOSED.”)

 

 

 

(b)

 

To the Seller and Administrator:

 

 

 

 

 

First Investors Financial Services, Inc.

 

 

Suite 710

 

 

675 Bering Drive

 

 

Houston, TX 77057

 

 

Attention: Bennie H. Duck

 

 

Telecopy No.: (713) 977-0657

 

 

Confirmation: (713) 977-2600

 

 

 

(c)

 

To the Servicer:

 

 

 

 

 

First Investors Servicing Corporation

 

 

380 Interstate North Parkway

 

 

Sixth Floor

 

 

Atlanta, GA 30339

 

 

Attention: Bennie H. Duck

 

43

--------------------------------------------------------------------------------


 

(d)

 

To the Indenture Trustee:

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

MAC N9311-161

 

 

Sixth and Marquette Streets

 

 

Minneapolis, MN 55479

 

 

Attention: Corporate Trust Services — Asset-Backed Administration

 

 

 

(e)

 

To the Depositor:

 

 

 

 

 

First Investors Auto Funding Corporation

 

 

675 Bering Drive

 

 

Houston, TX 77057

 

 

Attention: Bennie H. Duck

 

 

Telecopy No.: (713) 977-0657

 

 

Confirmation: (713) 977-2600

 

 

 

(f)

 

To the Issuer:

 

 

 

 

 

First Investors Auto Owner Trust 2006-A

 

 

c/o Wells Fargo Delaware Trust Company

 

 

919 N. Market Street, Suite 700

 

 

Wilmington, DE 19801

 

 

Attention: Corporate Trust Administration

 

 

 

(g)

 

To the Owner Trustee:

 

 

 

 

 

Wells Fargo Delaware Trust Company

 

 

919 N. Market Street, Suite 700

 

 

Wilmington, DE 19801

 

 

Attention: Corporate Trust

 

 

 

(h)

 

To the Back-up Servicer:

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

Sixth and Marquette Streets

 

 

Minneapolis, MN 55479-0070

 

 

Attention: Asset-Backed Trust Administration

 

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid.  All such notices and
other communications shall be effective upon receipt.

 

Section 6.03.        Severability.  In the event that any provision of this
Insurance Agreement shall be held invalid or unenforceable by any court of
competent jurisdiction, the parties hereto agree that such holding shall not
invalidate or render unenforceable any other provision hereof.  The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by any party hereto is unavailable or unenforceable
shall not affect in any way the ability of such party to pursue any other remedy
available to it.

 

44

--------------------------------------------------------------------------------


 

Section 6.04.        Governing Law.  This Insurance Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
giving effect to the conflict of law provisions thereof.

 

Section 6.05.        Consent to Jurisdiction.

 

(a)           The parties hereto hereby irrevocably submit to the jurisdiction
of the United States District Court for the Southern District of New York and
any court in the State of New York located in the City and County of New York,
and any appellate court from any thereof, in any action, suit or proceeding
brought against it and to or in connection with any of the Transaction Documents
or the Transaction contemplated thereunder or for recognition or enforcement of
any judgment, and the parties hereto hereby irrevocably and unconditionally
agree that all claims in respect of any such action or proceeding may be heard
or determined in such New York state court or, to the extent permitted by law,
in such federal court.  The parties hereto agree that a final judgment in any
such action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
To the extent permitted by applicable law, the parties hereto hereby waive and
agree not to assert by way of motion, as a defense or otherwise in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such courts, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that the related documents or the subject matter thereof may not be
litigated in or by such courts.

 

(b)           To the extent permitted by applicable law, the parties hereto
shall not seek and hereby waive the right to any review of the judgment of any
such court by any court of any other nation or jurisdiction which may be called
upon to grant an enforcement of such judgment.

 

(c)           Except as provided in Section 4.06 herein, nothing contained in
this Insurance Agreement shall limit or affect the Insurer’s right to serve
process in any other manner permitted by law or to start legal proceedings
relating to any of the Transaction Documents any party hereto or its or their
property in the courts of any jurisdiction.

 

Section 6.06.        Consent of the Insurer.  In the event that the consent of
the Insurer is required under any of the Transaction Documents, the
determination whether to grant or withhold such consent shall be made by the
Insurer in its sole discretion without any implied duty towards any other
Person.

 

Section 6.07.        Counterparts.  This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.

 

Section 6.08.        Headings.  The headings of Articles and Sections and the
Table of Contents contained in this Insurance Agreement are provided for
convenience only.  They form no part of this Insurance Agreement and shall not
affect its construction or interpretation.  Unless

 

45

--------------------------------------------------------------------------------


 

otherwise indicated, all references to Articles and Sections in this Insurance
Agreement refer to the corresponding Articles and Sections of this Insurance
Agreement.

 

Section 6.09.        Trial by Jury Waived.  Each party hereto hereby waives, to
the fullest extent permitted by law, any right to a trial by jury in respect of
any litigation arising directly or indirectly out of, under or in connection
with any of the Transaction Documents or any of the Transaction contemplated
thereunder.  Each party hereto (A) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(B) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

 

Section 6.10.        Limited Liability.  No recourse under any Transaction
Document shall be had against, and no personal liability shall attach to, any
officer, employee, director, affiliate or shareholder of any party hereto, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise in respect of any of the
Transaction Documents, the Obligations or the Policy, it being expressly agreed
and understood that each Transaction Document is solely a corporate obligation
of each party hereto, and that any and all personal liability, either at common
law or in equity, or by statute or constitution, of every such officer,
employee, director, affiliate or shareholder for breaches by any party hereto of
any obligations under any Transaction Document is hereby expressly waived as a
condition of and in consideration for the execution and delivery of this
Insurance Agreement.

 

Section 6.11.        Entire Agreement.  The Transaction Documents and the Policy
set forth the entire agreement between the parties with respect to the subject
matter thereof, and this Insurance Agreement supersedes and replaces any
agreement or understanding that may have existed between the parties prior to
the date hereof in respect of such subject matter.

 

Section 6.12.        No Recourse.  It is expressly understood and agreed to by
the parties hereto that (a) this Insurance Agreement is executed and delivered
by Wells Fargo Delaware Trust Company, not individually or personally but solely
as trustee of the Issuer, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer or the Trust is made and intended not as
personal representations, undertakings and agreements by Wells Fargo Delaware
Trust Company but is made and intended for the purpose of binding only the
Issuer or the Owner Trustee, as applicable, (c) nothing herein contained shall
be construed as creating any liability on the part of Wells Fargo Delaware Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances should Wells Fargo Delaware Trust Company
be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer or the
Trust under this Insurance Agreement or any other Transaction Documents.

 

Section 6.13.        Limited Recourse.  Notwithstanding any other provision
contained herein or in any of the Transaction Documents, the liability of the
Issuer to the Insurer hereunder is

 

46

--------------------------------------------------------------------------------


 

limited in recourse to the Collateral, when and as applied in accordance with
the priority of payments set forth in Section 3.5 of the Sale and Allocation
Agreement, and to the extent such proceeds of the Collateral are insufficient to
meet the obligations of the Issuer hereunder in full, the Issuer shall have no
further liability in respect of any such outstanding obligations, it being
agreed between the parties that, upon realization of the Collateral and its
reduction to zero, all claims arising out of or in connection with this
Agreement against the Issuer shall thereupon extinguish and shall not thereafter
revive.

 

Section 6.14.        Subordination.  Any obligations of the Depositor under this
Agreement are obligations solely of the Depositor and will not constitute a
claim against the Depositor to the extent that the Depositor does not have funds
sufficient to make payment of such obligations.  In furtherance of and not in
derogation of the foregoing, the parties hereto (other than the Depositor), by
entering into or accepting this Agreement, each acknowledges and agrees that it
has no right, title, or interest in or to the Other Assets of the Depositor.  To
the extent that, notwithstanding the agreements and provisions contained in the
preceding sentence, any party hereto either (i) asserts an interest or claim to,
or benefit from, Other Assets, or (ii) is deemed to have any such interest,
claim to, or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Bankruptcy Code or any successor
provision having similar effect under the Bankruptcy Code), then such party
further acknowledges and agrees that any such interest, claim or benefit in or
from Other Assets is and will be expressly subordinated to the indefeasible
payment in full, which, under the terms of the relevant documents relating to
the securitization or conveyance of such Other Assets, are entitled to be paid
from, entitled to the benefits of, or otherwise secured by such Other Assets
(whether or not any such entitlement or security interest is legally perfected
or otherwise entitled to a priority of distributions or application under
applicable law, including insolvency laws, and whether or not asserted against
the Depositor), including the payment of post-petition interest on such other
obligations and liabilities.  This subordination provision will be deemed a
subordination provision within the meaning of Section 510(a) of the Bankruptcy
Code.  Each party hereto (other than the Depositor) further acknowledges and
agrees that no adequate remedy at law exists for a breach of this Section 6.14
and the terms of this Section 6.14 may be enforced by an action for specific
performance.  The provisions of this Section 6.14 will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;  SIGNATURE PAGE FOLLOWS]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Insurance Agreement,
all as of the day and year first above mentioned.

 

 

MBIA INSURANCE CORPORATION

 

 

 

 

 

By

 

 

Assistant Secretary

 

 

 

 

 

FIRST INVESTORS SERVICING
CORPORATION, as Servicer

 

 

 

 

 

By

 

 

Title

 

 

 

 

FIRST INVESTORS FINANCIAL SERVICES,
INC., as Seller and as Administrator

 

 

 

 

 

By

 

 

Title

 

 

 

 

 

 

FIRST INVESTORS AUTO FUNDING
CORPORATION, as Depositor

 

 

 

 

 

By

 

 

Title

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Back-up Servicer and Indenture
Trustee

 

 

 

 

 

By

 

 

Title

 

 

--------------------------------------------------------------------------------


 

 

FIRST INVESTORS AUTO OWNER TRUST
2006-A, as Issuer,

 

 

 

By: WELLS FARGO DELAWARE TRUST
COMPANY, not in its individual capacity, but
solely as Owner Trustee

 

 

 

 

 

By

 

 

Title

 

 

 

 

 

 

WELLS FARGO DELAWARE TRUST
COMPANY, not in its individual capacity, but
solely as Owner Trustee

 

 

 

By

 

 

Title

 

 

--------------------------------------------------------------------------------